 
 Exhibit 10.1

 
EXECUTION VERSION


AMENDED AND RESTATED
CREDIT AGREEMENT
 
dated as of November 27, 2019 among
 
YUMA ENERGY, INC.,
 
YUMA EXPLORATION AND PRODUCTION COMPANY, INC.,
PYRAMID OIL LLC,
 
And
 
DAVIS PETROLEUM CORP.,
as Borrowers
 
YE INVESTMENT LLC,
as the Lender
And
Administrative Agent
 
 

 

 
TABLE OF CONTENTS
 
PRELIMINARY STATEMENT  
1 
ARTICLE I
DEFINITIONS
2
Section 1.1
Defined Terms

2
Section 1.2

[Reserved]

13

Section 1.3
Terms Generally; Rules of Consttruction

13

Section 1.4
Accounting Terms and Determinations; GAAP

13

Section 1.5
Oil and Gas Definitions 

13

Section 1.6
Time of Day 

13

Section 1.7
Amendment and Restatement; Allocation of Loans at the Effective Date 

13

ARTICLE II
THE CREDITS

14

Section 2.1
Commitments

14

Section 2.2
Loans and Borrowings

14

Section 2.3
Requests for Borrowings

14

Section 2.4
[Reserved] 
14

Section 2.5
Funding of Borrowings 
14

Section 2.6
Repayment of Loans; Interest; Evidence of Debt 
15

Section 2.7
Prepayment of Loan 
15

Section 2.8
Tax 
15

Section 2.9
Disposition of Proceeds of Production 
16

Section 2.10
Payments Generally 
16

Section 2.11
Exchange of Purchased Loans 
16

ARTICLE III
REPRESENTATIONS AND WARRANTIES

17

Section 3.1
Organization; Powers

17

Section 3.2
Authorization; Enforceability

17

Section 3.3
Approvals; No Conflicts

17

Section 3.4
Financial Condition

17

Section 3.5
Properties; Titles, Etc.

17

Section 3.6
Litigation and Environmental Matters

18

Section 3.7
Compliance with Laws and Agreements

18

Section 3.8
Investment Company Status; Other Laws

18

Section 3.9
Taxes
18

Section 3.10
ERISA Compliance

18

Section 3.11
Insurance
19

Section 3.12
Margin Regulations

19

Section 3.13
Subsidiaries; Equity Interest

19

Section 3.14
Anti-Money Laundering and Anti-Terrorism Finance Laws

19

Section 3.15
Disclosure
19

Section 3.16
Security Documents

19


 
 

 
 
Section 3.17

[Reserved]
20

Section 3.18
Burdensome Obligations

20

Section 3.19
Labor Matters 
20
Section 3.20
[Reserved] 
20
Section 3.21
[Reserved] 
20

Section 3.22
Maintenance of Properties 
20

Section 3.23
Gas Imbalances, Prepayments 
20

Section 3.24
Marketing of Production 
21

Section 3.25
[Reserved] 
21

Section 3.26
Location of Business and Offices

21

Section 3.27
[Reserved]
21

Section 3.28
Anti-Corruption Laws

21
Section 3.29
Sanctions Laws

21

ARTICLE IV
CONDITIONS
22

Section 4.1
Effective Date

22

Section 4.2
Each Credit Event

23

ARTICLE V
AFFIRMATIVE COVENANTS

24

Section 5.1
Financial Statements and Other Information

24
Section 5.2
Notices of Material Events

25

Section 5.3
Existence; Conduct of Buisness; Governmental Approvals

25

Section 5.4
Payment of Obligations

25

Section 5.5
Insurance

25

Section 5.6

Books and Records; Inspections Rights 
25

Section 5.7  
Compliance with Laws 
26
Section 5.8  
Use of Proceeds 
26
Section 5.9  
Environmental Matters 
26

Section 5.10  
Operation and Maintenance of Properties 
26

Section 5.11
Reserve Reports 
27

Section 5.12
Title Information 
28
Section 5.13
[Reserved] 
28
Section 5.14
Keepwell 
28
Section 5.15
Deposit Accounts 
28
Section 5.16
Further Assurances; Additional Collateral or Guarantors 
28
ARTICLE VI
NEGATIVE COVENANTS
29
Section 6.1
Liens 
29
Section 6.2
Fundamental Changes 
29

Section 6.3
Disposition of Properties 
30
Section 6.4
Investments, Loans, Advances and Guarantees 
31
Section 6.5
Marketing Activities 
31
Section 6.6
Restricted Payments 
31
Section 6.7
Transactions with Affiliates 
32
Section 6.8
Changes in Nature of Business; Nature of Business; International Operations 
32
Section 6.9
Restrictive Agreements 
32
Section 6.10
Restriction of Amendments to Certain Documents 
32
Section 6.11
Limitation of Leases 
32
Section 6.12
Gas Imbalances, Take-or-Pay or Other Prepayments 
32
Section 6.13
Additional Deposit Accounts 
32

 
 

 
 
ARTICLE VII

EVENTS OF DEFAULT

33

Section 7.1
Events of Default

33

Section 7.2

Application of Proceeds

34

ARTICLE VIII
THE ADMINISTRATIVE AGENT

35

Section 8.1
Appointment and Authority

35

Section 8.2
Rights as the Lender

35

Section 8.3
Exculpatory Provisions

35

Section 8.4
Reliance by Administrative Agent

36

Section 8.5
[Reserved]

36

Section 8.6
Resignation of Administrative Agent

36

Section 8.7
Non-Reliance on Administrative Agent

36

Section 8.8
[Reserved]

36

Section 8.9
Enforcement
36

Section 8.10
Administrative Agent May File Proofs of Claim

37

Section 8.11
Collateral and Guaranty Matters

37

Section 8.12
[Reserved]

37

Section 8.13
Credit Bidding

37

ARTICLE IX
MISCELLANEOUS

38

Section 9.1
Notices; Effectiveness; Electronic Communication

38

Section 9.2
Waivers; Amendments

38

Section 9.3
Expenses; Indemnity; Damage Waiver

39

Section 9.4
Successors and Assigns

39

Section 9.5
Survival

40

Section 9.6
Counterparts; Integration; Effectiveness; Electronic Execution

40

Section 9.7
Severability

40

Section 9.8
Right of Setoff

40

Section 9.9
Governing Law; Jurisdiction; Etc.
41

Section 9.10
Waiver of Jury Trial

41

Section 9.11
Headings
41

Section 9.12
Treatment of Certain Information; Confidentiality

41

Section 9.13
Interest Rate Limitation

42

Section 9.14
[Reserved]

42

Section 9.15
Flood Insurance Provisions

42

Section 9.16
[Reserved]

42

Section 9.17
Final Agreement of the Parties 

42

ARTICLE X
BORROWING AGENCY
43

Section 10.1
Borrowing Agency Provisions 

43

Section 10.2
Waiver of Subrogation 

43


 

 

 


 Schedules
 
Schedule 1.1(b)

Material Subsidiaries
Schedule 3.5(a)
Properties; Titles
Schedule 3.5(b)
Material Leases
Schedule 3.11

Insurance
Schedule 3.13

Subsidiaries; Equity Interests
Schedule 3.22

Maintenance of Properties
Schedule 3.23

Gas Imbalances
Schedule 3.24

Marketing Production   
Schedule 3.26(a)
Location of Business and Offices   
Schedule 3.26(b)
Subsidiary Locations of Business and Offices   
Schedule 6.1
Existing Liens   
Schedule 6.4

Permitted Investments
Schedule 6.9

Restrictive Agreements  

  
 Exhibits
 
 Exhibit A

Form of Note

 Exhibit B 

Form of Borrowing Request

 Exhibit C      

Form of Compliance Certificate




 

 
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of November 27, 2019,
among YUMA ENERGY, INC., a Delaware corporation (“Yuma Energy”), YUMA
EXPLORATION AND PRODUCTION COMPANY, INC., a Delaware corporation (“Yuma E&P”),
PYRAMID OIL LLC, a California limited liability company (“Pyramid”), and DAVIS
PETROLEUM CORP., a Delaware corporation (“Davis”, and together with Yuma Energy,
Yuma E&P and Pyramid, the “Borrowers”, and each a “Borrower”) and YE Investment
LLC, a Delaware limited liability company (“YE” or the “Lender”), and as
administrative agent (in such capacity, the “Administrative Agent”).
 
PRELIMINARY STATEMENT
 
WHEREAS, YE acquired as of September 10, 2019 all of the outstanding Loans and
other Obligations of the Borrowers (the “Purchased Loans”) under that certain
Credit Agreement, dated as of October 26, 2016 (the “Original Credit Agreement”)
by and among the lenders party thereto, Société Générale as administrative
agent, and the Borrowers, as amended or modified by (A) the First Amendment to
Credit Agreement and Borrowing Base Redetermination dated as of May 19, 2017,
(B) the Second Amendment to Credit Agreement and Borrowing Base Redetermination
dated as of May 8, 2018, (C) the Waiver and Third Amendment to Credit Agreement
dated as of July 31, 2018, (D) the Limited Waiver dated as of August 30, 2018,
in each case among the lenders party thereto, the Administrative Agent and the
Borrowers, and (E) the Successor Agent and Issuing Bank Agreement dated as of
September 10, 2019, and (F) the Loan Modification Agreement (the “Loan
Modification Agreement”) between YE and the Borrowers dated September 30, 2019
(the agreements in (A) through (F), the “Default Documents”, and the Original
Credit Agreement as so amended or modified by the Default Documents, the “Credit
Agreement”);
 
WHEREAS, on September 30, 2019, YE and the Borrowers entered into the Loan
Modification Agreement to, among other things, reduce the principal amount of
the Purchased Loans to $1,400,0000;
 
WHEREAS, the Lender and the Borrowers desire to amend and restate the Credit
Agreement and its related loan documents in the manner hereinafter set forth to,
among other things, add an additional senior secured delayed draw term loan
facility in the aggregate maximum principal amount of Two Million Dollars
($2,000,000), with drawdowns subject to Lender’s sole discretion, a maturity
date of September 30, 2022, and an annual interest rate of ten percent (10%)
payable monthly on Borrowings as set forth hereinafter.
 
 
1

 
 
Accordingly, in consideration of the foregoing and the mutual covenants set
forth herein, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.1                                           Defined Terms. As used in
this Agreement, the following terms have the meanings specified below:
 
“Administrative Agent” is defined in the preamble hereto.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Advance Payment Contract” means any contract whereby any Loan Party either (a)
receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Properties
owned by any Loan Party and which Advance Payment is, or is to be, paid in
advance of actual delivery of such production to or for the account of the
purchaser regardless of whether such Hydrocarbons are actually produced or
actual delivery is required, or (b) grants an option or right of refusal to the
purchaser to take delivery of such Hydrocarbons in lieu of payment, and, in
either of the foregoing instances, the Advance Payment is, or is to be, applied
as payment in full for such Hydrocarbons when sold and delivered or is, or is to
be, applied as payment for a portion only of the purchase price thereof or of a
percentage or share of such Hydrocarbons; provided that inclusion of the
standard “take or pay” provisions in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.
 
“Affiliate” means, with respect to a specified Person at any time, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
 
“Agents” means collectively, the Administrative Agent and other agents
subsequently named; and “Agent” shall mean either the Administrative Agent or
such other agent, as the context requires.
 
“Agreement” means on any date, this Amended and Restated Credit Agreement as may
from time to time be amended, restated, supplemented or otherwise modified and
in effect on such date.
 
“Anti-Corruption Laws” is defined in Section 3.28.
 
“Anti-Terrorism Laws” is defined in Section 3.14.
 
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, ordinance, rule, regulation, requirement, restriction, permit,
certificate, decision, directive or order of any Governmental Authority
applicable to such Person or any of its property and (y) all judgments,
injunctions, orders and decrees of all courts and arbitrators in proceedings or
actions in which such Person is a party or by which any of its property is
bound.
 
“Assigning Lender” is defined in Section 9.4(b).
 
“Availability Period” means the period on and from the Effective Date until the
Delayed Draw Maturity Date.
 
“Base Rate,” when used in reference to interest on a Loan or Borrowing is ten
percent (10%) per annum, except with respect to the principal amount of the
Convertible Note, which shall be five percent (5%) per annum, and shall be
payable on the respective Interest Payment Dates.
 
 
2

 
 
“Borrower” and “Borrowers” are defined in the preamble hereto.
 
“Borrowing” means Loans made, converted or continued on the same date.
 
“Borrowing Agent” means Yuma Energy.
 
“Borrowing Request” means a request by the Borrowing Agent, on behalf of any
Borrower, for a Borrowing in accordance with Section 2.3.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Capital Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
 
“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Borrower or any Subsidiary having a
fair market value in excess of $500,000.
 
“Change in Control” means the occurrence of any of the following: (a) any
Borrower other than Yuma Energy ceases to be a Wholly-Owned Subsidiary, directly
or indirectly, of Yuma Energy, (b) the Yuma Energy Holders cease to beneficially
own and control, directly or indirectly, at least 30% of the issued and
outstanding shares of Yuma Energy Common Stock, (c) any Person or two or more
Persons acting as a group (as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934), other than the Lender and its Affiliates, who shall have
acquired, directly or indirectly, beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 30% or more
of the outstanding Yuma Energy Common Stock on a fully-diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right) or (d) occupation of a majority of the
seats (other than vacant seats) on the board of directors of Yuma Energy by
Persons who were neither (i) directors on the Effective Date nor (ii) nominated
or appointed by the board of directors of Yuma Energy.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.
 
“Collateral” means any property of the Loan Party upon which a security interest
in favor of the Administrative Agent for the benefit of the holders of Secured
Obligations is purported to be granted pursuant to any Security Document.
 
“Commitment” means the commitment of the Lender to make the Purchased Loans up
to an aggregate principal amount of One Million Four Hundred Thousand No/100
Dollars ($1,400,0000) and the Delayed Draw Term Loans, in the Lender’s sole
discretion, up to an aggregate principal amount of Two Million Dollars
($2,000,000) (the “Delayed Term Loan Commitment”).
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
 
3

 
 
“Control Agreement” means one or more deposit account control agreements or
securities account control agreements (or similar agreement), as applicable, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the applicable Loan Party, the Administrative Agent and the relevant
financial institution with whom such account is maintained. Such agreement shall
provide a first priority perfected Lien in favor of the Administrative Agent,
for the benefit of the Secured Parties, in the applicable Loan Party’s deposit
account and/or securities account (in each case, other than an Excluded
Account).
 
 “Controlled Account” means each deposit account and securities account that is
subject to a Control Agreement.
 
“Convertible Loans” is defined in Section 2.11.
 
“Convertible Note” is defined in Section 2.11.
 
“Credit Agreement” is defined in the Preliminary Statement hereto.
 
“Credit Exposure” means the aggregate principal amount at such time of Lender’s
outstanding Loans.
 
“Davis” is defined in the preamble hereto.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions.
 
“Default” means any event or condition that constitutes an Event of Default or
that with notice, lapse of time or both would become an Event of Default.
 
“Delayed Draw Maturity Date” means September 30, 2022 with respect to the
Delayed Draw Term Loan, or any earlier date on which the Commitments are
terminated pursuant to the terms hereof.
 
“Delayed Draw Term Loan” is defined in Section 2.1(a).
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in the SEC filings of Yuma Energy, Inc.
 
“Disposition,” with respect to any property, means any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” have meanings correlative thereto.
 
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not otherwise Disqualified Equity Interests), pursuant
to a sinking fund obligation or otherwise, (ii) is redeemable at the option of
the holder thereof (other than solely for Equity Interests that are not
otherwise Disqualified Equity Interests), in whole or in part, (iii) provides
for scheduled payments or dividends in cash or other Property or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is one (1) year after the Maturity Date. The amount of
Disqualified Equity Interests deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that the Borrowers and their
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Equity Interests,
exclusive of accrued dividends.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“DPAC” means Davis Petroleum Acquisition Corp., a Delaware corporation.
 
 
4

 
 
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 9.2).
 
“Environmental Laws” means all Applicable Law relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters, including the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning
specified in Section 91.1011 of the Texas Natural Resources Code (“Section
91.1011”); provided, however, that (a) in the event either OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of a Loan Party is located establish a meaning for “oil,”
“hazardous substance,” “release,” “solid waste,” “disposal” or “oil and gas
waste” that is broader than that specified in either OPA, CERCLA, RCRA or
Section 91.1011, such broader meaning shall apply.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
 “ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the IRC or, solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the IRC.
 
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the
determination that any Pension Plan is considered an at-risk plan or that any
Multiemployer Plan is endangered or is in critical status within the meaning of
Sections 430, 431 or 432 of the IRC or Sections 303, 304 or 305 of ERISA, as
applicable; (c) the incurrence by any Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA, other than for PBGC premiums not yet due; (d)
the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan or the occurrence of
any event or condition that constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (e) the appointment of a trustee to administer any Pension Plan; (f) the
withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or the cessation of
operations by any Borrower or any ERISA Affiliate that would be treated as a
withdrawal from a Pension Plan under Section 4062(e) of ERISA; (g) the partial
or complete withdrawal by any Borrower or any ERISA Affiliate from any
Multiemployer Plan or a notification that a Multiemployer Plan is insolvent; or
(h) the taking of any action to terminate any Pension Plan under Section 4041 or
4041A of ERISA.
 
“Events of Default” is defined in Section 7.1.
 
“Excluded Accounts” means depository accounts that are used solely for one or
more of the following purposes: (i) making payroll and withholding tax payments
related thereto and other employee wage and benefit payments and accrued and
unpaid employee compensation (including salaries, wages, benefits and expense
reimbursements), (ii) paying Taxes, including sales taxes, or (iii) as escrow
accounts or as fiduciary or trust accounts for the benefit of Persons other than
any Borrower or its Subsidiaries; provided that in no event shall any of the
principal operating, revenue or collection accounts of any Borrower or any
Subsidiary constitute an Excluded Account.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of the Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of the Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) the Lender acquires such
interest in such Loan or Commitment or (ii) the Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.8, amounts
with respect to such Taxes were payable either to the Lender’s assignor
immediately before the Lender became a party hereto or to the Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.8(g) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.
 
“Executive Order” is defined in Section 3.29.
 
“Facility” means the Commitments and the extensions of credit made thereunder.
 
 
5

 
 
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future U.S.
Treasury regulations or official IRS interpretation thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the IRC and any intergovernmental
agreement entered into in connection with the implementation of such Sections.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrowing Agent.
 
“Foreign Official” is defined in Section 3.28.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Funding Rules” means the requirements relating to the minimum required
contributions (including any installment payments) to Pension Plans and
Multiemployer Plans, as applicable, and set forth in Sections 412, 430, 431, 432
and 436 of the IRC and Sections 302, 303, 304 and 305 of ERISA.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Approval” shall mean any action, order, authorization, consent,
approval, right, franchise, license, lease, ruling, permit, tariff, rate,
certification, exemption, filing or registration by or with any Governmental
Authority.
 
“Governmental Authority” means the government of the United States of America or
of any political subdivision thereof, whether state, regional or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing, or having the economic
effect of guaranteeing, any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of guaranty issued to support such Indebtedness or obligation; provided
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.
 
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement executed by the Borrowers and the Guarantors in favor of the
Administrative Agent for the benefit of the holders of Secured Obligations
substantially in the form as existing on the Effective Date.
 
“Guarantor” means (a) each Material Subsidiary of Yuma Energy other than any
Borrower and (b) each Subsidiary that guarantees the Indebtedness pursuant to
Section 5.16.
 
“Hazardous Materials” means all toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious or radioactive substances or wastes and all
other hazardous or toxic substances, wastes or other pollutants, including
petroleum hydrocarbons, petroleum products, petroleum substances, natural gas,
oil, oil and gas waste, crude oil, and any components, fractions, or derivatives
thereof, asbestos or asbestos containing materials, polychlorinated biphenyls,
radon gas, infectious or medical wastes and all other substances or wastes of
any nature regulated pursuant to any Environmental Law.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of any Borrower and/or the
Subsidiaries as the context requires.
 
 
6

 
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business that are not more than seventy-five
(75) days past due), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed (but if such Indebtedness
has not been assumed, limited to the lesser of the amount of such Indebtedness
and the fair market value of the property securing such Indebtedness), (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Indebtedness of others; (l) obligations to deliver commodities,
goods or services, including Hydrocarbons, in consideration of one or more
Advance Payments, other than gas balancing arrangements in the ordinary course
of business (but only to the extent of such Advance Payments); (m) obligations
under “take or pay” or similar agreements (other than obligations under firm
transportation or drilling contracts); and (n) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Indebtedness of any Person
shall include all obligations of such Person of the character described above to
the extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP. The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
 
Notwithstanding the preceding, “Indebtedness” of a Person shall not include:
 
(1) any indebtedness that has been defeased in accordance with GAAP or defeased
pursuant to the deposit of cash or Cash Equivalent Investments (in any amount
sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens; and
 
(2) any obligation of such Person in respect of a farm-in agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to a maximum payment obligation, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the Loan
Party under the Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Indemnitee” is defined in Section 9.3(b).
 
“Information” is defined in Section 9.12(j).
 
“Initial Reserve Report” means that certain reserve report relating to the Oil
and Gas Properties of the Borrowers and their Subsidiaries as of December 31,
2018, prepared by Netherland, Sewell and Associates, Inc.
 
“Interest Expense” means, for any period, the sum (determined without
duplication) of the gross interest expense of Yuma Energy and its Subsidiaries
for such period calculated in accordance with GAAP, and including in any event:
(a) amortization of debt discount to the extent included in interest expense
under GAAP, (b) capitalized interest, (c) the portion of any payments or
accruals under Capital Leases allocable to interest expense to the extent
included in interest expense under GAAP, and (d) dividends and interest, if any,
paid by Yuma Energy (whether or not in cash, but excluding Equity Interests
other than Disqualified Equity Interests) in connection with any preferred stock
or other preferred equity interest of Yuma Energy, minus the portion of any
payments or accruals under Synthetic Leases allocable to interest expense.
 
“Interest Payment Dates” means, (a) with respect to the Purchased Loans,
December 31, 2019 (for the period from September 30, 2019 to December 31, 2019)
and the last day of each calendar month thereafter, and (b) with respect to the
Delayed Draw Term Loans, the last day of the calendar month.
 
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
deposit with, advance, loan or other extension of credit (including by way of
Guarantee or similar arrangement (including the deposit of any Equity Interests
to be sold) with respect to, Indebtedness or other liability of any other Person
and (without duplication) an amount committed to be advanced, loaned or extended
to such Person) or capital contribution to (by means of any transfer of cash or
other Property or any payment for Property or services for the account or use of
others), or assumption of Indebtedness of, purchase or other acquisition of any
other Indebtedness or equity participation or interest in, or any purchase or
acquisition of Equity Interests, evidences of Indebtedness or other securities
(excluding any interest in an oil or natural gas leasehold to the extent
constituting a security under applicable law) of, such other Person and all
other items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP, and any purchase or other acquisition (in one
transaction or a series of transactions) of any assets of any other Person
constituting a business unit; provided that the endorsement of negotiable
instruments and documents in the ordinary course of business will not be deemed
to be an Investment. If any Borrower or any Subsidiary sells or otherwise
Disposes of any Equity Interests of any direct or indirect Subsidiary such that,
after giving effect to any such sale or Disposition, such Person is no longer a
Subsidiary, such Borrower will be deemed to have made an Investment on the date
of any such sale or Disposition equal to the fair market value of such
Borrower’s Investments in such Subsidiary that were not sold or Disposed of. The
acquisition by any Borrower or any Subsidiary of a Person that holds an
Investment in a third Person will be deemed to be an Investment by such Borrower
or such Subsidiary in such third Person in an amount equal to the fair market
value of the Investments held by the acquired Person in such third Person.
Except as otherwise provided in this Agreement, the amount of an Investment will
be determined at the time the Investment is made and without giving effect to
the subsequent changes in value.
 
 
7

 
 
“IRC” means the Internal Revenue Code of 1986, as amended.
 
“IRS” means the United States Internal Revenue Service.
 
“Joinder Agreement” means a joinder agreement in form and substance satisfactory
to the Administrative Agent.
 
“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
Permit issued by, any Governmental Authority, including, but not limited to,
Regulations T, U, and X, that is applicable to such Person.
 
“Lender” means YE Investment LLC, a Delaware limited liability company, and any
other Person that shall have become a party hereto as the Lender pursuant to an
assignment and assumption.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such assets, (c) production payments and the like payable out of Oil and Gas
Properties and (d) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that in
no event shall an operating lease be deemed to be a Lien.
 
“Loan Document” means this Agreement, the Security Documents, the Assignment
Agreement, the Notes and any other documents entered into in connection
herewith.
 
“Loan Modification Agreement” is defined in the Preliminary Statement hereto.
 
“Loan Party” means each Borrower and each Guarantor.
 
“Loans” means the loans made by the Lender to a Borrower pursuant to this
Agreement, including the Purchased Loans and the Delayed Draw Term Loans.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of any
Borrower or the Borrowers and the Subsidiaries taken as a whole, (b) the ability
of the Loan Party to perform any of its obligations under the Loan Documents,
(c) the validity or enforceability of any of the Loan Documents, or (d) the
rights of or benefits or remedies available to the Administrative Agent and the
Lender under the Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of any one or more of each Borrower and its Subsidiaries
in an aggregate principal amount exceeding $1,000,000.
 
“Material Subsidiary” means, at any time, (i) each Subsidiary of Yuma Energy
that represents (or to which is attributable) (a) 5% or more of Yuma Energy’s
EBITDAX, (b) 5% or more of the Yuma Energy’s consolidated total assets or (c) 5%
or more of Yuma Energy’s consolidated total revenues, in each case, as
determined at the end of the most recent fiscal quarter of Yuma Energy based on
the financial statements of Yuma Energy delivered pursuant to Sections 5.1(a)
and (b) and (ii) any Subsidiary of Yuma Energy designated by notice in writing
given by Yuma Energy to the Administrative Agent to be a “Material Subsidiary”;
provided that any such Subsidiary so designated as a “Material Subsidiary” shall
at all times thereafter remain a Material Subsidiary for the purposes of this
Agreement unless otherwise agreed to by the Borrowing Agent and the Lender or
unless such Material Subsidiary ceases to be a Subsidiary in a transaction not
prohibited hereunder. Schedule 1.1(b) contains a list of all Material
Subsidiaries as of the Effective Date.
 
“Maturity Date” means December 31, 2022, or any earlier date on which the
Commitments are terminated pursuant to the terms hereof.
 
“Mortgage” means a mortgage or deed of trust made by the Loan Party in favor of,
or for the benefit of, the Administrative Agent for the benefit of the holders
of Secured Obligations, substantially in the form as delivered on or before the
Effective Date under Sections 4.1(b)(ii) and (xi), with such changes thereto
acceptable to the Administrative Agent as shall be advisable under the law of
the jurisdiction in which such mortgage or deed of trust is to be recorded.
 
“Mortgaged Property” means any Property owned by any Borrower or any Guarantor
that is subject to the Liens existing and to exist under the terms of any
Mortgage.
 
 
8

 
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Borrower or any ERISA Affiliate contributes, is obligated
to contribute, or has any liability.
 
“New Lender” is defined in Section 9.4(b).
 
“Note” is defined in Section 2.2(ii).
 
“NYSE American” means the NYSE American LLC.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Loan Party arising under the Loan Document, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Law naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including all units created under orders,
regulations and rules of any Governmental Authority) that may affect all or any
portion of the Hydrocarbon Interests; (d) all operating agreements, contracts
and other agreements, including production sharing contracts and agreements,
that relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and that may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property that may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing. Unless otherwise indicated herein, each reference to
the term “Oil and Gas Properties” shall mean Oil and Gas Properties of the
Borrowers and/or the Subsidiaries as the context requires.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, the Loan Document.
 
“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the IRC or Section 302 of ERISA, and in
respect of which any Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
 
9

 
 
“Permitted Encumbrances” means:
 
(a) Liens for Taxes, assessments or other governmental charges or levies that
are not delinquent or that are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP;
 
(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations that are
not delinquent or that are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
 
(c) statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that are not
delinquent or that are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
 
(d) contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
marketing agreements, processing agreements, development agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements that
are usual and customary in the oil and gas business in each case, (i) that are
customary in the oil, gas and mineral production business, and (ii) that are
entered into by any Borrower or any Subsidiary in the ordinary course of
business; provided, that, in any event, (x) such Liens secure amounts that are
not yet due or are being diligently contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor, (y) such Liens are limited to the assets that are the subject of such
agreements, and (z) such Liens shall not be in favor of any Person that is an
Affiliate of a Loan Party;
 
(e) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the FRB and
no such deposit account is intended by any Borrower or any of the Subsidiaries
to provide collateral to the depository institution;
 
(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of any Borrower or any Subsidiary for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by any Borrower or any Subsidiary or materially impair the value of such
Property subject thereto;
 
(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature, in each case incurred in the ordinary course
of business;
 
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings that may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; and
 
(i) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by any Borrower or any Subsidiaries in
the ordinary course of its business and covering only the Property under lease;
 
provided, further that (1) Liens described in clauses (a) through (e) shall
remain “Permitted Encumbrances” only for so long as no action to enforce such
Lien has been commenced, (2) no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lender is to be hereby
implied or expressed by the permitted existence of any Permitted Encumbrance,
and (3) the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
including a Pension Plan, maintained by, contributed to by or required to be
contributed to by the Loan Party or with respect to which the Loan Party may
have any liability.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.
 
 
10

 
 
“Purchased Loans” is defined in the Preliminary Statement hereto.
 
“PV-10 Value” shall mean, as of any date of determination, with respect to the
Borrowers and their Subsidiaries, the present value of estimated future revenues
less severance and ad valorem taxes, operating, gathering, transportation and
marketing expenses and capital expenditures from the production of “proved” Oil
and Gas Properties of the Borrowers and their Subsidiaries as set forth in the
most recent Reserve Report delivered pursuant hereto, calculated in accordance
with the SEC guidelines and using the Five-Year Strip Price for crude oil (WTI
Cushing) and natural gas (Henry Hub), with such price held flat for each
subsequent year, quoted on the New York Mercantile Exchange (or its successor)
on such date of determination, adjusted for any basis differential, quality and
gravity, using prices and costs as of the date of estimation without future
escalation, without giving effect to non-property related expenses such as
general and administrative expenses, debt service, future income tax expense and
depreciation, depletion and amortization, and discounted using an annual
discount rate of 10%.
 
“Pyramid” is defined in the preamble.
 
“Recipient” means (a) the Administrative Agent, and (b) the Lender, as
applicable.
 
“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Indebtedness. “Redeem” has the correlative meaning
thereto.
 
“Regulation U” means Regulation U of FRB.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Reserve Report” means the Initial Reserve Report and a report, in form and
substance reasonably satisfactory to the Administrative Agent, setting forth, as
of each December 31st thereafter, the oil and gas reserves attributable to the
Oil and Gas Properties of the Borrowers and the Subsidiaries, together with a
projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date,
consistent with SEC reporting requirements at the time.
 
“Resignation Effective Date” is defined in Section 8.6(a).
 
“Responsible Officer” means the chief executive officer, chief operating
officer, president or Financial Officer of the Borrowers.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property other than dividends payable solely in Equity
Interests of such Person) with respect to any Equity Interests in any Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, Redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in any
Borrower or any of its Subsidiaries.
 
“Restructuring Agreement” means the Restructuring and Exchange Agreement dated
as of September 30, 2019 and as such agreement may be amended from time to time,
by and among Yuma Energy, Yuma E&P, Pyramid, Davis, Red Mountain Capital
Partners, LLC, RMCP PIV DPC, LP, RMCP PIV DPC II, LP, and YE.
 
“Sanctions” means economic or financial sanctions, trade embargoes or similar
measures enacted, administered or enforced by any of the following (or by any
agency of any of the following): (a) the United Nations; (b) the United States
of America; (c) the United Kingdom; or (d) the European Union or any present or
future member state thereof.
 
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.
 
“Secured Obligations” means, collectively, the Obligations, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
“Secured Parties” means the Administrative Agent and the Lender.
 
“Security Documents” means the Guarantee and Collateral Agreement, the
Mortgages, each Control Agreement and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the Secured Obligations.
 
 
11

 
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Yuma Energy and its Subsidiaries as of that date
determined in accordance with GAAP.
 
“Subsidiary” means, with respect to any Person at any time, any other Person the
accounts of which would be consolidated with those of such Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as well as any other Person (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, by such Person or (b) that is, as of such date, otherwise
Controlled by such Person. Unless the context otherwise specifically requires,
the term “Subsidiary” shall refer to a Subsidiary of Yuma Energy.
 
“Subsidiary Guarantor” means any Subsidiary that guarantees the Secured
Obligations (including pursuant to Section 4.1 and Section 5.16).
 
“Synthetic Lease” means, as to any Person, any lease (including a lease that may
be terminated by the lessee at any time) of any Property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the Property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
 “Termination Date” means the first date on or before which all Obligations
(other than contingent indemnification obligations for which no claim has been
asserted have been indefeasibly paid in full in cash and all Commitments shall
have terminated.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof,
the grant by the Loan Party of the Liens granted by it pursuant to the Loan
Documents to which it is a party, and the perfection or maintenance of the Liens
created under the Loan Documents to which it is a party.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.
 
“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
 
“Wholly-Owned Subsidiary” means (a) any Subsidiary of which all of the
outstanding Equity Interests, on a fully-diluted basis, are owned by a Borrower
or one or more of the Wholly- Owned Subsidiaries or are owned by the Borrower
and one or more of the Wholly-Owned Subsidiaries or (b) if permitted by this
Agreement, any Subsidiary that is organized in a foreign jurisdiction and is
required by the applicable laws and regulations of such foreign jurisdiction to
be partially owned by the government of such foreign jurisdiction or individual
or corporate citizens of such foreign jurisdiction, provided that a Borrower,
directly or indirectly, owns the remaining Equity Interests in such Subsidiary
and, by contract or otherwise, controls the management and business of such
Subsidiary and derives economic benefits of ownership of such Subsidiary to
substantially the same extent as if such Subsidiary were a Wholly-Owned
Subsidiary.
 
“Wholly-Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of a Borrower.
 
“Withholding Agent” means the Loan Party and the Administrative Agent.
 
“YE” is defined in the preamble hereto.
 
“Yuma E&P” is defined in the preamble hereto.
 
“Yuma Energy” is defined in the preamble hereto.
 
“Yuma Energy Common Stock” means the common stock, $0.001 par value per share,
of Yuma Energy.
 
“Yuma Energy Holders” means Red Mountain Capital Partners LLC, and Sankaty Davis
LLC, and each of their Affiliates.
 
 
12

 
 
SECTION 1.2                                [Reserved].
 
SECTION 1.3                                Terms Generally; Rules of
Construction. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and (f)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
SECTION 1.4                                Accounting Terms and Determinations;
GAAP. Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrowing Agent notifies the
Administrative Agent that the Borrowing Agent, on behalf of any Borrower,
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowing Agent that the Lender request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
SECTION 1.5                                Oil and Gas Definitions. For purposes
of this Agreement and the other Loan Documents, the terms “proved reserves,”
“proved developed reserves,” “proved undeveloped reserves,” “proved developed
nonproducing reserves” and “proved developed producing reserves,” have the
meaning given such terms from time to time and at the time in question by the
Society of Petroleum Engineers of the American Institute of Mining Engineers.
 
SECTION 1.6                                Time of Day. Unless otherwise
specified, all references herein to time of day shall be references to Eastern
time (daylight or standard, as applicable).
 
SECTION 1.7                                           Amendment and Restatement;
Allocation of Loans at the Effective Date.
 
(a) The parties hereto agree that on the Effective Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto:
 
(i) the Credit Agreement shall be amended and restated in its entirety in the
form of this Agreement;
 
(ii) the Loans shall serve to extend, renew, rearrange and continue, but not to
extinguish or novate, the Purchased Loans;
 
(iii) the Liens in favor of Administrative Agent securing payment of the
Purchased Loans and certain other obligations shall remain in full force and
effect with respect to the Secured Obligations and are hereby reaffirmed in
accordance with the Security Documents; and
 
(iv) the parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Purchased Loans and other existing obligations under the Credit Agreement
and that the Purchased Loans and other existing obligations and loans under the
Credit Agreement, are in all respects continued and outstanding as Obligations
under this Agreement with only the terms being modified from and after the
Effective Date as provided in this Agreement and the other Loan Documents.
 
(b) To facilitate the allocation described in Section 1.7(a), on the Effective
Date, the Lender shall be deemed to have funded, in accordance with the
requirements of Section 2.5, its Loan to the extent of its Purchased Loans and
shall not be required to wire transfer funds in such amounts as provided in such
Section.
 
 
13

 
 
ARTICLE II
 
The Credits
 
SECTION 2.1                                Commitments.
 
(a)           Purchased Loans. The Purchased Loans shall remain outstanding
under this Agreement and shall remain subject to the terms and conditions of
this Agreement. Any principal amount of the Purchased Loans that is repaid or
prepaid may not be reborrowed.
 
(b)           Delayed Draw Term Loan. Subject to the terms and conditions set
forth herein, the Lender may, in its sole discretion, make loans (each a
“Delayed Draw Term Loan” and collectively, the “Delayed Draw Term Loans”) to the
Borrowers from time to time during the Availability Period in an aggregate
principal amount not to exceed the undrawn portion of the Delayed Term Loan
Commitment. The aggregate principal amount of the Delayed Draw Term Loans (based
on initial principal amount) shall not exceed the Delayed Term Loan Commitment.
The Delayed Term Loan Commitment shall (x) automatically be reduced to the
extent that the Lender makes a Delayed Draw Term Loan to the Borrowers, and (y)
automatically and permanently be reduced to zero on the Delayed Draw Maturity
Date. Any principal amount of the Delayed Draw Term Loans that is repaid or
prepaid may not be reborrowed.
 
 (c)           Lender’s Discretion. The Borrowers acknowledge and agree that,
notwithstanding any other provision of this Agreement, the Delayed Draw Term
Loans, if any are made, shall be made at the Lender’s sole and absolute
discretion. The Lender may decline to make any Delayed Draw Term Loan requested
by the Borrowers pursuant to any request for a Borrowing pursuant to Section 2.3
or otherwise, without regard to any then unused Commitments, at any time and for
any reason without any prior notice to the Borrowers or the Borrowing Agent.
 
SECTION 2.2                                Note. Each Loan shall be evidenced by
a Promissory Note in the form attached hereto as Exhibit A (the “Note”), or as
otherwise agreed between YE and the Borrowers, as the Borrowing Agent may
request in accordance with this Agreement.
 
SECTION 2.3                                Requests for Borrowings. To request a
Borrowing, the Borrowing Agent shall notify the Administrative Agent of such
request by telephone not later than 11:00 a.m. one (1) Business Day before the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or (if
arrangements for doing so have been approved by the Administrative Agent)
electronic communication to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrowing Agent. Each such telephonic and written Borrowing Request shall
specify the following information:
 
(A) the aggregate amount of the requested Borrowing;
 
(B) the date of such Borrowing, which shall be a Business Day;
 
(C) the amount of the then unused Commitments, the current total Credit Exposure
(without regard to the requested Borrowing) and the pro forma total Credit
Exposure (giving effect to the requested Borrowing); and
 
(D) the location and number of the appropriate Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.6.
 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.3, the Administrative Agent shall advise the Lender of the details
thereof and of the amount of the Lender’s Loan to be made (in Lender’s sole
discretion) as part of the requested Borrowing. Each Borrowing Request shall
constitute a representation that the amount of the requested Borrowing shall not
cause the total Credit Exposure to exceed the total Commitment.
 
SECTION 2.4                                           [Reserved].
 
SECTION 2.5                                           Funding of Borrowings. The
Lender shall make each Loan to be made by it in its sole discretion hereunder on
the proposed date thereof by wire transfer of immediately available funds by
1:00 p.m. to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lender. The Administrative Agent will make
such Loans available to the Borrowers by promptly crediting the amounts so
received, in like funds, to an account of the Borrowing Agent maintained with
the Administrative Agent and designated by the Borrowing Agent in the applicable
Borrowing Request.
 
 
14

 
 
SECTION 2.6                                Repayment of Loans; Interest;
Evidence of Debt.
 
(a)           Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the Lender the then-unpaid principal
amount of each Loan on the Maturity Date or Delayed Draw Maturity Date, as
applicable, and interest within three (3) Business Days of each applicable
Interest Payment Date.
 
(b) The Lender shall maintain an account or accounts evidencing the Indebtedness
of the Borrowers to the Lender resulting from each Loan made by the Lender,
including the amounts of principal and interest payable and paid to the Lender
from time to time hereunder.
 
(c) The Loans shall bear interest at the Base Rate.
 
SECTION 2.7                                           Prepayment of Loan.
 
(a) Optional Prepayments. The Borrowing Agent, on behalf of each Borrower, shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with clause (b) of this
Section 2.7, provided that, upon any such prepayment of any principal of any
Note other than the Purchased Loans, Lender shall be entitled to a prepayment
penalty of ten percent (10%) of the principal amount prepaid. Borrowers agree
that all loan fees and other prepaid finance charges are earned fully as of the
date of any Loan and will not be subject to refund upon early payment (whether
voluntary or as a result of default), except as otherwise required by law.
 
(b) Notice and Terms of Optional Prepayment. The Borrowing Agent shall notify
the Administrative Agent by telephone (confirmed by telecopy or, if arrangements
for doing so have been approved by the Administrative Agent, electronic
communication) of any prepayment hereunder, not later than 11:00 a.m. one (1)
Business Day before the date of prepayment. Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
Lender of the contents thereof.
 
SECTION 2.8                                           Taxes.
 
(a) Lender; FATCA. For purposes of this Section 2.8, the term “Applicable Law”
includes FATCA.
 
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under the Loan Documents shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law, and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrowers shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.8), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(c) Payment of Other Taxes by the Borrowers. Each Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.
 
(d) Indemnification by the Borrower. Each Borrower hereby indemnifies each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.8) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Promptly
upon having knowledge that any such Indemnified Taxes have been levied, imposed
or assessed, and promptly upon notice by the Administrative Agent or the Lender,
the Borrowers shall pay such Indemnified Taxes directly to the relevant taxing
authority or Governmental Authority, provided that neither the Administrative
Agent nor the Lender shall be under any obligation to provide any such notice to
any Borrower. A certificate as to the amount of such payment or liability
delivered to the Borrowing Agent by the Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of the Lender, shall be conclusive absent manifest error. Each Borrower
hereby indemnifies the Administrative Agent, and shall make payment in respect
thereof, within ten days after demand therefor, for any amount that the Lender
for any reason fails to pay indefeasibly to the Administrative Agent as required
by Section 2.8(e). The Lender shall indemnify each Borrower, and shall make
payment in respect thereof, within ten days after demand therefore, for any
amount that any Borrower is required to pay to the Administrative Agent pursuant
to the immediately preceding sentence.
 
 
15

 
 
(e) Indemnification by the Lender. The Lender shall indemnify the Administrative
Agent, within ten days after demand therefor, for (i) any Indemnified Taxes
attributable to the Lender (but only to the extent that the Loan Parties have
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), and (ii) any
Excluded Taxes attributable to the Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Lender by the Administrative Agent shall be
conclusive absent manifest error. The Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to the Lender under any Loan Document or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this clause (e).
 
(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 2.8, the
Borrowing Agent shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(g) Status of the Lender.
 
(i)           If the Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under the Loan Document, it shall
deliver to the Borrowing Agent and the Administrative Agent, at the time or
times reasonably requested by the Borrowing Agent or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowing Agent or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, the
Lender, if reasonably requested by the Borrowing Agent or the Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrowing Agent or the Administrative Agent as will
enable the Borrowing Agent or the Administrative Agent to determine whether or
not the Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation shall
not be required if, in the Lender’s reasonable judgment, such completion,
execution or submission would subject the Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of the Lender.
 
(ii)           Without limiting the generality of the foregoing, the Lender
shall deliver to the Borrowing Agent and the Administrative Agent on or prior to
the date on which the Lender becomes the Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrowing Agent or
the Administrative Agent), executed copies of IRS Form W-9 certifying that the
Lender is exempt from U.S. federal backup withholding tax.
 
(h) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of any Recipient, or have any obligation to pay to any
Recipient, any refund of Taxes withheld or deducted from funds paid for the
account of such Recipient, as the case may be. If any Recipient determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified pursuant to this Section 2.8 (including by the payment of
additional amounts pursuant to this Section 2.8), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.8 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such Recipient, shall repay to such Recipient the
amount paid over pursuant to this clause (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (h), in no event will a
Recipient be required to pay any amount to an indemnifying party pursuant to
this clause (h) the payment of which would place such Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (h)
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
 
(i) Survival. Each Party’s obligations under this Section 2.8 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, the Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
 
(j) Updates. The Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.8 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowing Agent and the Administrative Agent in writing of its legal
inability to do so.
 
SECTION 2.9                                Disposition of Proceeds of
Production. The Security Documents contain an assignment by each Borrower and/or
the Guarantors unto and in favor of the Administrative Agent for the benefit of
the Lender of all of each Borrower’s or each Guarantor’s interest in and to
production and all proceeds attributable thereto that may be produced from or
allocated to the Mortgaged Property. The Mortgages further provide in general
for the application of such proceeds to the satisfaction of the Indebtedness and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Mortgages, until the occurrence of an Event of
Default, (a) the Administrative Agent and the Lender agree that they will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent or the
Lender, but the Lender will instead permit such proceeds to be paid to the
Borrowers and their respective Subsidiaries and (b) the Lender hereby authorizes
the Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to such Borrower and/or such Subsidiaries.
 
SECTION 2.10                                Payments Generally. (i) Each
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest or fees or otherwise), directly to the Administrative Agent.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
 
SECTION 2.11                                Exchange of Purchased Loans. Subject
to approval of the stockholders of Yuma Energy if required by the NYSE American
for issuances of Yuma Energy Common Stock, at any time after the date hereof
until the Purchased Loans are no longer outstanding, at the sole option of the
Lender, the Lender may exchange the Purchased Loans into Loans that may, at the
sole option of the Lender, be converted into Yuma Energy Common Stock (the
“Convertible Loans”) at the conversion price, and in accordance with the terms
and conditions, set forth in the promissory note evidencing the Convertible
Loans (the “Convertible Note”). The Convertible Note shall constitute a “Loan
Document” and all obligations of the Borrowers under the Convertible Note shall
constitute “Secured Obligations” under this Agreement and the Guarantee and
Collateral Agreement. In the event the Purchased Loans have not been exchanged
pursuant to this Section 2.10 prior to the Maturity Date, the Company shall make
full cash repayment of the outstanding Purchased Loans in accordance with
Section 2.6.
 
 
16

 
 
ARTICLE III
 
Representations and Warranties
 
Each Borrower represents and warrants to the Administrative Agent, the Lender
that: 
 
SECTION 3.1                                           Organization; Powers. Each
Borrower and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
 
SECTION 3.2                                Authorization; Enforceability. The
Transactions are within the powers of each Loan Party and have been duly
authorized by all necessary action. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto and constitutes, or will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
SECTION 3.3                                Approvals; No Conflicts. The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
Person, except such as have been obtained or made and are in full force and
effect other than (i) the recording and filing of the Security Documents as
required by this Agreement and (ii) those third party approvals or consents
that, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of the Loan Documents, (b) will not violate
any Applicable Law or the Organization Documents of any Borrower or any
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Borrower or any Subsidiary or their assets, or give rise to a right
thereunder to require any payment to be made by any Borrower or any Subsidiary,
and (d) will not result in the creation or imposition of any Lien on any asset
of any Borrower or any Subsidiary (except for Liens under the Security
Documents).
 
SECTION 3.4                                Financial Condition.
 
(a)           Yuma Energy has heretofore furnished to the Lender its
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows (i) as of and for the fiscal year ended December 31, 2018, and (ii)
as of and for the fiscal quarters and the portion of the fiscal year ending
December 31, 2019. Such financial statements present fairly in all material
respects the financial position and results of operations and cash flows of Yuma
Energy, Inc., and its respective consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.
 
(b) No Borrower or any Subsidiary has any material liabilities, contingent or
otherwise, or forward or long-term commitments that are not disclosed in the
financial statements referred to in Section 3.4(a) or in the notes thereto.
 
SECTION 3.5                                           Properties; Titles, Etc.
 
(a) Except (i) for the Oil and Gas Properties disposed of since the delivery of
the most recently delivered Reserve Report or as set forth on Schedule 3.5(a),
(ii) leases that have expired in accordance with their terms, and (iii)
properties with title defects disclosed in writing to the Administrative Agent:
(y) each Borrower and their respective Subsidiaries has good and defensible
title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title to all its personal Properties, in each case, free
and clear of all Liens except Liens permitted by Section 6.1 and (z) after
giving full effect to the Permitted Encumbrances, any Borrower or the Subsidiary
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and, except as otherwise provided by statute, law, regulation or the
standard and customary provisions of any applicable joint operating agreement,
the ownership of such Properties shall not in any material respect obligate such
Borrower or such Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in such Borrower’s or such Subsidiary’s net revenue interest in such
Property.
 
(b) All material leases of Borrowers are set forth in Schedule 3.5(b) and
agreements necessary for the conduct of the business of each Borrower and its
respective Subsidiaries are valid and subsisting, in full force and effect, and
there exists no default or event or circumstance that with the giving of notice
or the passage of time or both would give rise to a default under any such lease
or leases, that could reasonably be expected to result in a Material Adverse
Effect.
 
(c) The rights and Properties presently owned, leased or licensed by each
Borrower and its respective Subsidiaries including all easements and rights of
way, include all rights and Properties necessary to permit such Borrower and its
respective Subsidiaries to conduct their business in all material respects in
the same manner as its business has been conducted prior to the date hereof.
 
(d) All of the Properties of the Borrowers and their respective Subsidiaries
(other than the Oil and Gas Properties, which are addressed in Section 3.22)
that are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.
 
 
17

 
 
(e) Each of the Borrowers and their respective Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents, domain names and other
intellectual Property material to its business, and the use thereof by such
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Borrower and its respective Subsidiaries either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.6                                           Litigation and
Environmental Matters.
 
(a) Except for Disclosed Matters, there are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrowing Agent, threatened against or affecting any Borrower
or any Subsidiary (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement,
any other Loan Document or the Transactions.
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Borrower or any Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
 
(c) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, with respect to any real property owned
or leased by any Borrower or any of its Subsidiaries, (i) there has been no
release of Hazardous Materials at, from, or to the real property, including the
soils, surface waters, or ground waters thereof, and (ii) there are no
conditions at the real property that, with the passage of time, or giving of
notice, or both, would be reasonably likely to result in an Environmental
Liability.
 
(d) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
 
SECTION 3.7                                           Compliance with Laws and
Agreements.
 
(a) Each Borrower and its respective Subsidiaries is in compliance in all
material respects with all Applicable Law. Each Borrower and its respective
Subsidiaries is in compliance with all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the Transactions.
 
(b) No Borrower or any Subsidiary is in default nor has any event or
circumstance occurred that, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require a Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which any Borrower or any Subsidiary
or any of their Properties is bound.
 
SECTION 3.8                                Investment Company Status; Other
Laws. No Borrower or any Subsidiary is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or is subject to
any other law restricting its ability to incur Indebtedness.
 
SECTION 3.9                                Taxes. Each Borrower and its
respective Subsidiaries has timely filed or caused to be filed all federal and
other material Tax returns and reports required to have been filed and has paid
or caused to be paid all federal and other material Taxes required to have been
paid by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves.
 
SECTION 3.10                                ERISA Compliance. Each Plan is in
compliance in all material respects with all applicable requirements of ERISA,
the IRC and other Applicable Law. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Each Borrower and each ERISA Affiliate has
complied with the Funding Rules with respect to each Pension Plan, and no waiver
of the minimum funding requirements under the Funding Rules has been applied for
or obtained. As of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430 of the IRC) is
60% or higher and no facts or circumstances exist that could reasonably be
expected to cause the funding target attainment percentage to drop below such
threshold as of the most recent valuation date.
 
 
18

 
 
SECTION 3.11                                Insurance. Set forth on Schedule
3.11 is a complete and accurate summary of the property and casualty insurance
program of the Loan Parties as of the Effective Date (including the names of all
insurers, policy numbers, expiration dates, amounts and types of coverage,
annual premiums, exclusions, deductibles, self-insured retention and a
description in reasonable detail of any self-insurance program, retrospective
rating plan, fronting arrangement or other risk assumption arrangement involving
the Loan Party). The properties of each Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of any Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where applicable Borrower or the applicable
Subsidiary operates.
 
SECTION 3.12                                Margin Regulations. No Borrower or
any Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock.
 
SECTION 3.13                                Subsidiaries; Equity Interests. No
Borrower has Subsidiaries other than those specifically disclosed in Part I of
Schedule 3.13, and any Subsidiaries that are permitted to have been organized or
acquired after the Effective Date in accordance with Section 6.4 and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and, as of the Effective Date, are owned by a Loan
Party in the amounts specified on Part I of Schedule 3.13 free and clear of all
Liens (other than Liens under the Security Documents). No Borrower has equity
investments in any other Person other than those specifically disclosed in Part
II of Schedule 3.13 or permitted to have been acquired after the Effective Date
in accordance with Section 6.4. All of the outstanding Equity Interests in each
Borrower have been validly issued, are fully paid and nonassessable and are
owned by the Borrowers in the amounts specified on Part III of Schedule 3.13
free and clear of all Liens. All of the outstanding Equity Interests in the Yuma
Energy have been validly issued and are fully paid and nonassessable.
 
SECTION 3.14                                Anti-Money Laundering and
Anti-Terrorism Finance Laws. To the extent applicable, each Loan Party and each
Subsidiary thereof is in compliance, in all material respects, with anti-money
laundering laws and anti-terrorism finance laws including the Bank Secrecy Act
and the PATRIOT Act (the “Anti-Terrorism Laws”).
 
SECTION 3.15                                Disclosure.
 
(a) Each Borrower has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any Subsidiary is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrowers or any other Loan Party or Subsidiary thereof or any
of their respective authorized representatives to the Administrative Agent or
the Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, each Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
 
(b) All of the information provided by the Borrowers to the Lender or the
Administrative Agent under this Agreement is true and complete, and no Borrower
is aware of any information that, if it had been disclosed to the Lender, could
have altered the decision of the Lender to enter into this Agreement.
 
SECTION 3.16                                Security Documents.
 
(a)           The Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the holders of Secured
Obligations, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the pledged Equity
Interests described in the Guarantee and Collateral Agreement, when the
Administrative Agent obtains control of stock certificates representing such
pledged Equity Interests, and in the case of the Collateral described in the
Guarantee and Collateral Agreement, when financing statements and other filings
in appropriate form are or have been filed in the appropriate offices, the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof to the extent a security interest can
be perfected by filing or other action required thereunder as security for the
Secured Obligations, in each case prior and superior in right to any other
Person (except, in the case of Collateral other than pledged Equity Interests
with respect to which the Administrative Agent has control, Liens permitted by
Section 6.1).
 
(b)           Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the holders of Secured Obligations, a
legal, valid and enforceable Lien on the mortgaged properties described therein
and proceeds thereof, contains all remedies customarily afforded to a commercial
lender in the jurisdiction in which the applicable mortgaged property is
located, and when the Mortgages are or have been filed in the appropriate
offices, each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
properties and the proceeds thereof, as security for the Secured Obligations, in
each case prior and superior in right to any other Person (except for Liens
permitted by Section 6.1).
 
 
19

 
 
SECTION 3.17                                [Reserved].
 
SECTION 3.18                                Burdensome Obligations. No Loan
Party is a party to any agreement or contract or subject to any restriction
contained in its organizational documents that could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.19                                Labor Matters. No Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving the Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties are not in violation of the Fair Labor Standards Act or any other
Applicable Law dealing with such matters.
 
SECTION 3.20                                [Reserved].
 
SECTION 3.21                                [Reserved].
 
SECTION 3.22                                Maintenance of Properties. Except
for such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Applicable Laws and in conformity
with the provisions of all leases, subleases or other contracts comprising a
part of the Hydrocarbon Interests and other contracts and agreements forming a
part of the Oil and Gas Properties. Specifically, in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (1) no Oil and Gas Property is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time), and (2) none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) is deviated
from the vertical more than the maximum permitted by Applicable Laws, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, the Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties). The wells drilled
in respect of Oil and Gas Properties comprising proved developed producing
reserves described in the most recent Reserve Report (other than wells drilled
in respect of such Oil and Gas Properties comprising proved developed producing
reserves that have been subsequently Disposed of in accordance with the terms of
this Agreement) are capable of, and are presently, either producing Hydrocarbons
in commercially profitable quantities or in the process of being worked over or
enhanced, and, except as set forth in Schedule 3.22, the Loan Party that owns
such Oil and Gas Properties comprising proved developed producing reserves is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders.
All pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by any Borrower
or any of its Subsidiaries that are necessary to conduct normal operations are
being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing that are operated by any Borrower or any of its
Subsidiaries, in a manner consistent with each Borrower’s or its Subsidiaries’
past practices (other than those the failure of which to maintain in accordance
with this Section 3.22 could not reasonably be expect to have a Material Adverse
Effect).
 
SECTION 3.23                                Gas Imbalances, Prepayments. Except
as set forth on Schedule 3.23 or on the most recent certificate delivered
pursuant to Section 5.11(c), on a net basis there are no gas imbalances, take or
pay or other prepayments (including pursuant to an Advance Payment Contract)
that would require any Borrower or any Subsidiary to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.
 
 
20

 
 
SECTION 3.24                                Marketing of Production. Except for
contracts listed and in effect on the date hereof on Schedule 3.24, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts each Borrower represents that it or its Subsidiaries are receiving a
price for all production sold thereunder that is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property’s delivery capacity), no
agreements exist that are not cancelable by any Borrower or any Subsidiary on 60
days’ notice or less without penalty or detriment to any Borrower or any
Subsidiary for the sale of production from each Borrower’s or its Subsidiaries’
Hydrocarbons (including calls on or other rights to purchase, production,
whether or not the same are currently being exercised) that (i) pertain to the
sale of production at a fixed price and (ii) have a maturity or expiry date of
longer than six (6) months from the date hereof (in the case of Schedule 3.24)
or the date of disclosure to the Administrative Agent in writing (in the case of
each other such agreement), as applicable.
 
SECTION 3.25                                [Reserved].
 
SECTION 3.26                                Location of Business and Offices.
 
(a) Each Borrower’s jurisdiction of organization, name as listed in the public
records of its jurisdiction of organization and the location of its principal
place of business and principal office is stated on Schedule 3.26(a) (or as set
forth in a notice delivered pursuant to Section 9.1(c)).
 
(b) Each Subsidiary’s jurisdiction of organization, name as listed in the public
records of its jurisdiction of organization, organizational identification
number in its jurisdiction of organization, and the location of its principal
place of business and principal office is stated on Schedule 3.26(b) (or as set
forth in a notice delivered pursuant to Section 9.1(c)).
 
SECTION 3.27                                [Reserved].
 
SECTION 3.28                                Anti-Corruption Laws. No part of the
proceeds of the Loans shall be used, directly or indirectly: (a) to offer or
give anything of value to any official or employee of any foreign government
department or agency or instrumentality or government- owned entity, to any
foreign political party or party official or political candidate or to any
official or employee of a public international organization, or to anyone else
acting in an official capacity (collectively, “Foreign Official”), in order to
obtain, retain or direct business by (i) influencing any act or decision of such
Foreign Official in his official capacity, (ii) inducing such Foreign Official
to do or omit to do any act in violation of the lawful duty of such Foreign
Official, (iii) securing any improper advantage or (iv) inducing such Foreign
Official to use his influence with a foreign government or instrumentality to
affect or influence any act or decision of such government or instrumentality;
(b) to cause the Lender to violate the U.S. Foreign Corrupt Practices Act of
1977; or (c) to cause the Lender to violate any other anti-corruption law
applicable to the Lender (all laws referred to in clause (b) and (c) being
“Anti-Corruption Laws”).
 
SECTION 3.29                                Sanctions Laws. No Loan Party, and
to the knowledge of each Borrower, no director, officer, agent employee or
Affiliate or other agent of the Loan Party acting or benefiting in any capacity
in connection with the Loans is any of the following (a “Restricted Person”):
(a) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”); (b) a Person that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control
(“OFAC”) at its official website or any replacement website or other replacement
official publication of such list or similarly named by any similar foreign
governmental authority; (c) a Person that is owned 50 percent or more by any
Person described in Section 3.29(b); (d) any other Person with which the Lender
is prohibited from dealing under any Sanctions laws applicable to the Lender; or
(e) a Person that derives more than 10% of its annual revenue from investments
in or transactions with any Person described in Section 3.29(a), (b), (c) or
(d). Further, none of the proceeds from the Loans shall be used to finance or
facilitate, directly or indirectly, any transaction with, investment in, or any
dealing for the benefit of, any Restricted Person or any transaction, investment
or dealing in which the benefit is received in a country for which such benefit
is prohibited by any Sanctions laws applicable to the Lender.
 
 
21

 
 
ARTICLE IV
 
Conditions
 
SECTION 4.1                                Effective Date. No Loan shall be made
hereunder, other than the Purchased Loans, until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.2):
 
(a)             The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
 
(b)             The Administrative Agent shall have received the following or
waived receipt thereof, each in form and substance satisfactory to the
Administrative Agent:
 
(i) a counterpart of the Guarantee and Collateral Agreement executed by each
Loan Party, together with all certificates, instruments, transfer powers and
other items required to be delivered in connection therewith;
 
(ii) each document (including Uniform Commercial Code financing statements)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the holders of Secured
Obligations, a perfected Lien on the Collateral described therein, prior to all
other Liens (subject only to Liens permitted pursuant to Section 6.1), in proper
form for filing, registration or recording;
 
(iii) all environmental site assessment reports requested by the Administrative
Agent;
 
(iv) certified copies of Uniform Commercial Code and other Lien search reports
dated a date near to the Effective Date, listing all effective financing
statements and other Lien filings that name any Loan Party (under their current
names and any previous names) as debtors, together with (A) copies of such
financing statements or other Lien filings and (B) such Uniform Commercial Code
termination statements or amendments or other Lien terminations as the
Administrative Agent may request;
 
(v) such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the Loan Parties, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions;
 
(vi)  evidence satisfactory to the Administrative Agent of the receipt of all
consents required to effect the Transactions, including all regulatory approvals
and licenses, if applicable;
 
(vii) evidence of the existence of insurance required to be maintained pursuant
to Section 5.5, together with evidence that the Administrative Agent and each
Lender has been named as a lender’s loss payee and an additional insured on all
related insurance policies;
 
(viii) [Reserved];
 
(ix) a certificate, dated the Effective Date and signed by a Responsible Officer
of the Borrowing Agent, confirming compliance with the conditions set forth in
Section 4.2;
 
(x) a solvency certificate as to each Borrower, executed by a Financial Officer
of each Borrower;
 
(xi) with respect to the Oil and Gas Properties of any Loan Party, all documents
and instruments, including Uniform Commercial Code or other applicable personal
property financing statements and Mortgages or assignments, amendments or
supplements to existing Mortgages, registered or recorded to create or continue,
as applicable, the Liens intended to be created by any Security Document and
perfect such Liens to the extent required by, and with the priority required by
such Security Document. In connection with the execution and delivery of the
Mortgages, the Administrative Agent shall be reasonably satisfied that the
Mortgages create first priority, perfected Liens (subject only to Permitted
Encumbrances) on all material Oil and Gas Properties of the Borrowers which were
evaluated in the Initial Reserve Report;
 
 
22

 
 
(xii) duly executed counterparts of all Control Agreements as requested by the
Administrative Agent and other Security Documents or assignments, amendments or
supplements to Control Agreement and other Security Documents, executed by each
applicable Loan Party; and
 
(xiii) duly executed counterparts of an amendment and ratification of the
Hazardous Materials Indemnity and Environmental Undertaking.
 
(c)           The Lender shall have received payment of all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrowers hereunder.
 
(d)           The Administrative Agent shall have received a Compliance
Certificate, evidencing pro forma compliance with Section 6.1.
 
(e)           The Administrative Agent shall have received a certificate of each
Loan Party dated the Effective Date and executed by a Financial Officer, its
Secretary or Assistant Secretary, that shall (i) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (ii) identify by
name and title and bear the signatures of the officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (iii) contain
appropriate attachments, including the Organization Documents of each Loan Party
certified by the relevant authority of the jurisdiction of organization of each
Loan Party and a true and correct copy of its operating agreement, or other
organizational or governing documents.
 
The Administrative Agent shall notify the Borrowing Agent and the Lender of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.2                                Each Credit Event. No Loan shall be
made hereunder on the occasion of any Borrowing until each of the following
conditions is satisfied (or waived in accordance with Section 9.2), it being
understood that the making of any additional Loan shall, at all times, be
subject to the Lender's sole discretion:
 
(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, no Default shall have occurred and be continuing.
 
(c) At the time of and immediately after giving effect to such Borrowing, the
total Credit Exposure shall not exceed the unused Commitments then in effect.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
each Borrower on the date thereof as to the matters specified in clauses (a),
(b), and (c) of this Section 4.2.
 
 
23

 
 
ARTICLE V
 
Affirmative Covenants
 
Each Borrower covenants and agrees with the Administrative Agent, the Lender
that, until the Termination Date:
 
SECTION 5.1                                           Financial Statements and
Other Information. The Borrowing Agent shall furnish to the Administrative Agent
and the Lender:
 
(a) Annual Financial Statements. Within 120 days after the end of each fiscal
year of Yuma Energy, its audited consolidated balance sheet and related
statements of operations, Shareholders’ Equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing or other independent auditor reasonably
acceptable to the Administrative Agent (without any qualification or exception
that relates to the limited scope of examination of matters relevant to such
financial statement) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Yuma Energy and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.
 
(b) Quarterly Financial Statements. Within 60 days after the end of each of the
first three fiscal quarters of each fiscal year of Yuma Energy, its consolidated
balance sheet and related statements of operations, Shareholders’ Equity and
cash flows as of the end of and for such fiscal quarter and the then-elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Yuma Energy and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
 
(c) Certificate of Financial Officer - Compliance. Concurrently with any
delivery of financial statements under clause (a) or (b) above, a Compliance
Certificate of a Financial Officer of the Borrowing Agent (x) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (y) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.4 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate.
 
(d) Accounting Reports. Concurrently with any delivery of financial statements
under clause (a) above, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines).
 
(e) Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to any Borrower by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of such Borrower.
 
(f) SEC and Other Filings. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed by any Borrower to its shareholders
generally, as the case may be.
 
(g) Certificate of Insurer - Insurance Coverage. Concurrently with any delivery
of financial statements under Section 5.1(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by Section
5.5, in form and substance satisfactory to the Administrative Agent, and, if
requested by the Administrative Agent or the Lender, all copies of the
applicable policies.
 
(h)  Notice of Dispositions of Oil and Gas Properties. In the event any Borrower
or any Subsidiary intends to sell, transfer, assign or otherwise Dispose of any
Oil and Gas Properties or any Equity Interests in any Subsidiary in accordance
with Section 6.3(d) that will or could reasonably be expected to yield gross
proceeds in excess of $1,000,000, written notice of, as applicable, such
Disposition at least ten (10) Business Days prior thereto, the price thereof and
the anticipated date of closing and any other details thereof requested by the
Administrative Agent or the Lender.
 
(i) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.
 
(j) Information Regarding Borrower and Subsidiary. Prompt written notice (and in
any event within thirty (30) days prior thereto) of any change (i) in any
Borrower’s or any Subsidiary’s corporate name or in any trade name used to
identify such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of any Borrower’s or any Subsidiary’s chief
executive office or principal place of business, (iii) in any Borrower’s or any
Subsidiary’s identity or corporate structure or in the jurisdiction in which
such Person is incorporated or formed, (iv) in any Borrower’s or any
Subsidiary’s jurisdiction of organization, and (v) in any Borrower’s or any
Subsidiary’s federal taxpayer identification number.
 
 
24

 


(k) Subsidiaries, etc. If any Borrower or any Subsidiary has (subject to the
requirements and limitations of this Agreement and the other Loan Documents)
formed or acquired a new Subsidiary or Disposed of or dissolved a Subsidiary, or
made any additional equity investment in any Person or Disposed of any equity
investment in any Person, in each case, since the date of the most recently
delivered schedule, a substitute (or supplement to) Schedule 3.13.
 
(l) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of any Borrower or any Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent or the Lender may reasonably
request.
 
SECTION 5.2                                           Notices of Material
Events. The Borrowing Agent shall furnish to the Administrative Agent and the
Lender written notice of the following:
 
(a) as soon as possible and in any event within three days after any Borrower or
any other Loan Party obtains knowledge thereof, the occurrence of any Default;
 
(b) as soon as possible and in any event within three days after any Borrower or
any other Loan Party obtains knowledge thereof, the filing or commencement of
any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or affecting any Borrower or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
 
(c) promptly upon any Borrower or any other Loan Party obtaining knowledge
thereof, the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of any Borrower, any Subsidiaries or its ERISA Affiliates in an
aggregate amount exceeding $1,000,000;
 
(d) promptly, and in any event within five Business Days after receipt thereof
by the Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Loan Party or any Subsidiary thereof; and
 
 
(e) promptly upon any Borrower or any other Loan Party obtaining knowledge
thereof, any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
 
SECTION 5.3                                Existence; Conduct of Business;
Governmental Approvals. Each Borrower shall, and shall cause each Subsidiary to,
do, obtain and maintain, or cause to be done, obtained and maintained, all
Governmental Approvals and other things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises necessary or desirable in the conduct of its business
and maintain, if necessary, its qualification to do business in each other
jurisdiction in which any of its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so satisfy the foregoing qualification requirements could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.2.
 
SECTION 5.4                                Payment of Obligations. Each Borrower
shall, and shall cause each Subsidiary to, pay its obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.5                                Insurance. Each Borrower shall, and
shall cause each Subsidiary to, maintain, with financially sound and reputable
insurance companies, not Affiliates of any Borrower, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. Each
Borrower shall cause each issuer of an insurance policy to provide the
Administrative Agent with an endorsement (i) showing the Administrative Agent as
Lender’s loss payee with respect to each policy of property insurance and naming
the Administrative Agent and the Lender as an additional insured with respect to
each policy of liability insurance, (ii) providing that 30 days’ notice shall be
given to the Administrative Agent prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy, and (iii) reasonably acceptable in all other respects to the
Administrative Agent. Each Borrower shall execute and deliver to the
Administrative Agent a collateral assignment, in form and substance satisfactory
to the Administrative Agent, of each business interruption insurance policy
maintained by each Borrower.
 
SECTION 5.6                                Books and Records; Inspection Rights.
Each Borrower shall, and shall cause each Subsidiary to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Each
Borrower shall, and shall cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or the Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided, that when a Default exists the
Administrative Agent or the Lender (or any of their respective representatives)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and without advance notice. All such inspections or audits
by the Administrative Agent shall be at the Borrowers’ expense. Each Borrower
hereby authorizes and instructs its independent accountants to discuss such
Borrower’s affairs, finances and condition with the Administrative Agent and the
Lender, at the Administrative Agent’s or the Lender’s request.
 
 
25

 
 
SECTION 5.7                                Compliance with Laws. Each Borrower
shall, and shall cause each Subsidiary to, comply in all material respects with
Applicable Law. Each Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by each Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
 
SECTION 5.8                                Use of Proceeds. The proceeds of the
Loans shall be used only to provide working capital for general corporate
purposes.
 
SECTION 5.9                                           Environmental Matters.
 
(a)           Each Borrower shall at its sole expense (including such
contribution from third parties as may be available):
 
(i)           comply, and shall cause its Properties and operations and each
Subsidiary and each Subsidiary’s Properties and operations to comply, with all
applicable Environmental Laws, the breach of which could be reasonably expected
to have a Material Adverse Effect;
 
(ii)           not dispose of or otherwise release, and shall cause each
Subsidiary not to dispose of or otherwise release, any oil, oil and gas waste,
hazardous substance, or solid waste on, under, about or from any Borrower’s or
any Subsidiaries’ Properties or any other Property to the extent caused by any
Borrower’s or any of its Subsidiaries’ operations except in compliance with
applicable Environmental Laws, the disposal or release of which could reasonably
be expected to have a Material Adverse Effect;
 
(iii)           timely obtain or file, and shall cause each Subsidiary to timely
obtain or file, all notices, permits, licenses, exemptions, approvals,
registrations or other authorizations, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of any Borrower’s or its Subsidiaries’ Properties, which failure to obtain
or file could reasonably be expected to have a Material Adverse Effect;
 
(iv)           promptly commence and diligently prosecute to completion, and
shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or
other release of any oil, oil and gas waste, hazardous substance or solid waste
on, under, about or from any Borrower’s or its Subsidiaries’ Properties, which
failure to commence and diligently prosecute to completion could reasonably be
expected to have a Material Adverse Effect; and
 
(v)           establish and implement, and shall cause each Subsidiary to
establish and implement, such reasonable policies of environmental audit and
compliance as may be reasonably necessary to continuously determine and assure
that each Borrower’s and its Subsidiaries’ obligations under this Section 5.9
are timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.
 
(b)           The Borrowing Agent will promptly, but in any event within five
(5) Business Days thereof, notify the Administrative Agent and the Lenders in
writing of any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any landowner or other third
party against any Borrower or its Subsidiaries or their Properties of which such
Borrower has knowledge in connection with any Environmental Laws (excluding
routine testing and corrective action) if such Borrower reasonably anticipates
that such action will result in liability (whether individually or in the
aggregate) in excess of $1,000,000, not fully covered by insurance, subject to
normal deductibles, or could in any case be reasonably expected to have a
Material Adverse Effect.
 
(c)           Each Borrower will, and will cause each Subsidiary to, provide
such environmental audits, studies and tests as may be reasonably requested by
the Administrative Agent and the Lenders, in connection with any future
acquisitions of material Oil and Gas Properties or other material Properties.
 
SECTION 5.10                                Operation and Maintenance of
Properties. Each Borrower, at its own expense, will, and will cause each
Subsidiary to:
 
(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Applicable Laws,
including applicable pro ration requirements and Environmental Laws, and all
applicable laws, rules and regulations of every other Governmental Authority
from time to time constituted to regulate the development and operation of its
Oil and Gas Properties and the production and sale of Hydrocarbons and other
minerals therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;
 
(b)  keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including all equipment, machinery and facilities, except to the
extent a portion of such Property is no longer capable of producing Hydrocarbons
in economically reasonable amounts; provided that the foregoing shall not
prohibit any Disposition of any assets permitted by Section 6.3;
 
 
26

 
 
(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
Indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder;
 
(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties; and
 
(e) to the extent a Borrower is not the operator of any Property, each Borrower
shall use commercially reasonable efforts to cause the operator to comply with
this Section 5.10.
 
SECTION 5.11                                Reserve Reports.
 
(a)           On or before March 1st of each year, commencing March 1, 2020, the
Borrowing Agent shall furnish to the Administrative Agent and the Lender a
Reserve Report evaluating the Oil and Gas Properties of each Borrower and its
Subsidiaries as of the immediately preceding December 31st, and all other
Reserve Reports shall be prepared by or under the supervision of the chief
engineer of the Borrowing Agent and otherwise in a manner consistent with the
preceding December 31st Reserve Report. Each Reserve Report prepared by or under
the supervision of the chief engineer of the Borrowing Agent shall be certified
by the chief engineer to be true and accurate in all material respects and to
have been prepared in accordance with the procedures used in the immediately
preceding December 31st Reserve Report.
 
(b)           In the event of a request by the Lender, the Borrowing Agent shall
furnish to the Administrative Agent and the Lender an interim Reserve Report
prepared by or under the supervision of the chief engineer of the Borrowing
Agent who shall certify such Reserve Report to be true and accurate in all
material respects and to have been prepared in accordance with the procedures
used in the immediately preceding December 31st Reserve Report. For any interim
Reserve Report requested by the Lender, the Borrowing Agent shall provide such
Reserve Report with an “as of” date as required by the Lender as soon as
possible, but in any event no later than thirty (30) days following the receipt
of such request.
 
(c)           With the delivery of each Reserve Report, the Borrowing Agent
shall provide to the Lender a certificate from a Responsible Officer certifying
that in all material respects:
 
(i)           the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct, except that,
with respect to projections, the Borrowing Agent represents only that such
projections have been prepared in accordance with SEC regulations in good faith
based upon assumptions believed by the Borrowing Agent to be reasonable, subject
to uncertainties inherent in all projections;
 
(ii)           the representations and warranties contained in Section 3.5 and
Section 3.16 remain true and correct as of the date of such certificate;
 
(iii)           except as set forth on an exhibit to the certificate, on a net
basis there are no gas imbalances, take or pay or other prepayments in excess of
the volume specified in Section 3.23 with respect to its Oil and Gas Properties
evaluated in such Reserve Report that would require any Borrower or any
Subsidiary to deliver Hydrocarbons either generally or produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor;
 
(iv)           none of their Oil and Gas Properties having a fair market value
in excess of $1,000,000 in the aggregate have been sold since the date of the
last Reserve Report except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold (other than
Hydrocarbons sold in the ordinary course of business) and in such detail as
reasonably required by the Administrative Agent;
 
(v)           attached to the certificate shall be a list of all marketing
agreements entered into subsequent to the most recently delivered Reserve Report
that any Borrower could reasonably be expected to have been obligated to list on
Schedule 3.24 had such agreement been in effect on the date thereof;
 
(vi)           attached thereto shall be a schedule of the Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged Properties;
 
(vii)           attached thereto shall be a projection of its reasonably
anticipated projection of natural gas and crude oil (which shall reflect the
adjustments referred to above) for the 36-month period commencing with the end
of the calendar month during which the associated Reserve Report is delivered;
 
(viii)           attached to the certificate shall be a list of its Oil and Gas
Properties added to the immediately prior Reserve Report and a list showing any
change in working interest or net revenue interest in its Oil and Gas Properties
occurring and the reason for such change; and
 
(ix)            attached to the certificate shall be a list of all Persons
disbursing proceeds to any Borrower or to any Subsidiary, as applicable, from
its Oil and Gas Properties.
 
The Borrowing Agent may supplement or update projections in subsection (vii)
above at any time without any obligation to do so.
 
 
27

 
 
SECTION 5.12                                Title Information.
 
(a) On or before the delivery to the Administrative Agent and the Lender of each
Reserve Report required by Section 5.11, and from time to time upon the
reasonable request of the Administrative Agent, each Borrower will deliver title
information in form and substance reasonably acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties that were not included in
the most recently delivered Reserve Report, so that the Administrative Agent
shall have received, together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on the 90% of
PV-10 of the Oil and Gas Properties evaluated by such Reserve Report and
together with any Oil and Gas Properties acquired since the date of such Reserve
Report.
 
(b)           If any Borrower has provided title information for additional
Properties under Section 5.12(a), such Borrower shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (1) cure any such title defects or
exceptions (including defects or exceptions as to priority) that are not
permitted by Section 6.1 raised by such information, (2) substitute acceptable
Mortgaged Properties (with no title defects or exceptions except for Permitted
Encumbrances) having an equivalent value or (3) deliver title information in
form and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent.
 
(c)           If any Borrower is unable to cure any title defect requested by
the Administrative Agent or the Lender to be cured within the 60-day period or
such Borrower does not comply with requirements to provide acceptable title
information and together with any Oil and Gas Properties acquired since the date
of such Reserve Report, such inability shall not be a Default, but instead the
Administrative Agent and/or the Lender shall have the right to exercise the
following remedy in its sole discretion from time to time, and any failure to so
exercise this remedy at any time shall not be a waiver as to future exercise of
the remedy by the Administrative Agent or the Lender. To the extent that the
Administrative Agent or the Lender are not satisfied with title to any Mortgaged
Property after the 60-day period has elapsed, such unacceptable Mortgaged
Property shall not count towards the requirement, and the Administrative Agent
may send a notice to the Borrowing Agent and the Lender that the then unused
Commitments shall be reduced by an amount as determined by the Lender to cause
each Borrower to be in compliance with the requirement to provide acceptable
title information.
 
SECTION 5.13                                [Reserved].
 
SECTION 5.14                                Keepwell. Each Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under each Loan Document (provided, however, that
each Borrower shall only be liable under this Section 5.14 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 5.14 or otherwise under this Agreement voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Borrower under this
Section 5.14 shall remain in full force and effect until all Obligations have
been repaid in full. Each Guarantor intends that this Section 5.14 constitute,
and this Section 5.14 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
SECTION 5.15                                Deposit Accounts. From and after the
Effective Date, when requested by the Administrative Agent, each Borrower shall,
and shall cause each of its Subsidiaries to, maintain all of its respective
operating, revenue, collection or other deposit accounts (other than Excluded
Accounts) with a financial institution reasonably acceptable to the
Administrative Agent and subject to the Administrative Agent’s control pursuant
to a Control Agreement.
 
SECTION 5.16                                Further Assurances; Additional
Collateral or Guarantors.
 
(a)           For each Subsidiary of Yuma Energy (whether existing on the
Effective Date or newly formed or acquired after the Effective Date) that
becomes a Material Subsidiary after the Effective Date, within 15 days (or such
longer period as the Administrative Agent may agree) after such Subsidiary
becomes a Material Subsidiary, Yuma Energy shall (i) cause such Material
Subsidiary to execute and deliver a Joinder Agreement pursuant to which such
Material Subsidiary becomes a party to the Guarantee and Collateral
Agreement and becomes a Guarantor and grants a first-priority security interest
in substantially all of its personal Property, and (ii) execute and deliver a
Joinder Agreement pursuant to which Yuma Energy will grant a first- priority
security interest in all of the Equity Interests in such Material Subsidiary
(and will, without limitation, deliver original certificates (if any) evidencing
the Equity Interests of such Subsidiary, together with undated stock powers (or
the equivalent for any such Subsidiary that is not a corporation) for each
certificate duly executed in blank by the registered owner thereof).
 
(b)           In the event that any Borrower or any other Guarantor acquires any
material Property (other than any Oil and Gas Property and any Property in which
a security interest is already created under the Security Documents) after the
Effective Date, such Borrower shall, or shall cause such other Guarantor to,
promptly (and, in any event, within 10 days (or such later date as agreed to by
the Administrative Agent in its sole discretion)) execute and delivery any
Security Documents reasonably required by the Administrative Agent in order to
create a first-priority security interest in such Property.
 
(c)           In the event that any Borrower makes any loans or advances to any
Subsidiary, or any Subsidiary makes any loans or advances to any Borrower or any
other Subsidiary, such Borrower, shall, and shall cause each such Subsidiary, to
(i) make such loans in the form of an intercompany note and (ii) collaterally
assign the applicable Borrower’s or the applicable Subsidiary’s interests in
such intercompany note to the Administrative Agent for the benefit of the
Lenders to secure the Indebtedness as provided in the Security Documents.
 
(d)           In furtherance of the foregoing in this Section 5.16, each Loan
Party (including any newly created or acquired Subsidiary) shall promptly (and,
in any event, within 10 days (or such later date as agreed to by the
Administrative Agent in its sole discretion)) execute and deliver (or otherwise
provided, as applicable) to the Administrative Agent such other additional
Security Documents, documents, certificates, legal opinions, title insurance
policies, surveys, abstracts, appraisals, and/or environmental assessments, in
each case, as may be reasonably requested by the Administrative Agent and as
reasonably satisfactory to the Administrative Agent.
 
 
28

 
 
ARTICLE VI
 
Negative Covenants
 
Each Borrower covenants and agrees with the Administrative Agent, the Lender
that, until the Termination Date:
 
SECTION 6.1                                Liens. Each Borrower shall not, and
shall not permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:
 
(a) Liens pursuant to the Loan Documents;
 
(b)  Permitted Encumbrances;
 
(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.1; provided that (i) such Lien
shall not apply to any other property or asset of any Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations of any Borrower or any
Subsidiary that it secures on the date hereof;
 
(d) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any Borrower or any Subsidiary, and (iii) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be;
 
(e) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted, (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the fixed or capital assets being acquired, constructed or improved,
and (iv) such security interests shall not apply to any other property or assets
of any Borrower or any Subsidiary; and
 
(f) Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business.
 
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.1 (other than Liens described in Section 6.1(b)) may at any time
attach to any Oil and Gas Properties directly owned (whether in fee or by
leasehold) by any Borrower or any Subsidiary and evaluated in the most recently
delivered Reserve Report.
 
SECTION 6.2                                Fundamental Changes. Each Borrower
shall not, and shall not permit any Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of its assets, or all or
substantially all of the Equity Interests of any Subsidiary (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, or purchase
or otherwise acquire all or substantially all of the assets or any Equity
Interests of any class of, or any partnership or joint venture interest in, any
other Person, or permit any Subsidiary to issue any Equity Interests, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (i) any Subsidiary may merge into
a Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Subsidiary may merge into any Subsidiary in a transaction in which the
surviving entity is a Wholly-Owned Subsidiary, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to, or issue Equity Interests
to, a Borrower or to a Wholly-Owned Subsidiary, (iv) any Subsidiary may
liquidate or dissolve if the Borrowing Agent determines in good faith that such
liquidation or dissolution is in the best interests of the Borrowers and is not
materially disadvantageous to the Lender, (v) any Borrower or any Subsidiary may
make any Investment permitted by Section 6.4, and (vi) any Borrower or any
Subsidiary may make any Disposition permitted by Section 6.3; provided that any
such merger involving a Person that is not a Wholly-Owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.4.
 
 
29

 
 
SECTION 6.3                                Disposition of Properties. Each
Borrower shall not, and shall not permit any Subsidiary to, Dispose of any of
its property, whether now owned or hereafter acquired, or in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Equity Interests to
any Person, except for:
 
(a) the sale of Hydrocarbons in the ordinary course of business;
 
(b) farmouts of undeveloped acreage, zones or depths with respect to which no
proved reserves are attributable and assignments in connection with such
farmouts;
 
(c) the sale or transfer of obsolete or worn out equipment of such Borrower or
such Subsidiary or equipment that is replaced by equipment of at least
comparable value and use;
 
(d) if no Default exists either before or after giving effect to such
Disposition, the Disposition of any Oil and Gas Property or any interest therein
or any Subsidiary owning Oil and Gas Properties; provided that:
 
(i) at least 85% of the consideration received in respect of such Disposition
shall be cash or Cash Equivalent Investments;
 
(ii) any non-cash consideration received (to the extent constituting an
Investment) is permitted by Section 6.4;
 
(iii) the consideration received in respect of such Disposition shall be equal
to or greater than the fair market value of the Oil and Gas Property, interest
therein or Subsidiary that is the subject of such Disposition (as reasonably
determined by the board of directors of the Borrowing Agent and, if requested by
the Administrative Agent, the Borrowing Agent shall deliver a certificate of a
Responsible Officer of the Borrowing Agent certifying to that effect); and
 
(iv) if any such Disposition is of a Subsidiary owning Oil and Gas Properties,
such Disposition shall include all the Equity Interests of such Subsidiary.
 
 
(e) Dispositions among the Borrowers and their Wholly-Owned Subsidiary
Guarantors; provided that both before and after giving effect to such transfer
or disposition, if no Default exists or would exist;
 
(f) if no Default exists either before or after giving effect to such
Disposition, sales and other Dispositions of Properties (other than Hydrocarbon
Interests and Equity Interests) to one or more Persons other than a Loan Party
or any Subsidiary thereof not regulated by this Section 6.3 having a fair market
value not to exceed, in the aggregate, $1,000,000 during any 6- month period;
 
(g) Dispositions of Oil and Gas Properties to one or more Persons other than a
Loan Party or any Subsidiary thereof that are not then classified as “proved”,
provided that no Default exists or would result therefrom;
 
(h) the sale or issuance of any Subsidiary’s Equity Interests to any Borrower or
any Wholly-Owned Subsidiary Guarantor;
 
(i) from a non-Guarantor Subsidiary to a Loan Party;
 
(j) sales of Cash Equivalent Investments in the ordinary course of business and
for fair market value;
 
(k) the Disposition of other property not described in clauses (a) through (j)
above for not less than fair market value as long as (i) at least 75% of the
consideration therefor consists of cash and Cash Equivalent Investments, (ii)
the aggregate fair market value of such property so disposed of does not exceed
$1,000,000, and (iii) no Default exists or would result therefrom; provided,
that neither any Borrower nor any Subsidiary Guarantor shall make Dispositions,
the proceeds of which are reinvested in Subsidiaries that are not Guarantors,
with respect to property having an aggregate fair market value in excess of
$500,000;
 
provided, however, than any Disposition pursuant to this Section 6.3 (other than
clauses (c) and (e)) shall be for fair market value.
 
 
30

 
 
SECTION 6.4                                Investments, Loans, Advances and
Guarantees. Each Borrower shall not, and shall not permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly-Owned Subsidiary prior to such merger) any Investment, except:
 
(a) cash and Cash Equivalent Investments;
 
(b) Investments by the Borrowers and the Guarantors existing on the date hereof
in the Equity Interests of its Subsidiaries;
 
(c) Investments (i) by any Borrower or any Guarantor in any Guarantor or by any
Guarantor in any Borrower, (ii) by any Subsidiary that is not a Guarantor in any
Borrower or any other Subsidiary (provided that loans by a Subsidiary that is
not a Guarantor to the Borrowing or a Guarantor shall be subordinated in right
of payment to the Obligations), and (iii) by any Borrower or any Guarantor in
any existing Subsidiary (or in any newly-formed Subsidiary or any Person that as
a result of such transaction shall become a Subsidiary) that is not a Guarantor,
valued at the fair market value (determined by the Borrowing Agent in good
faith) of such Investment at the time each such Investment is made in an
aggregate amount pursuant to this Section 6.4(c)(iii) not to exceed $1,000,000;
provided, however, that any Investment by any Borrower or any Subsidiary
constituting a Guarantee shall be permitted only to the extent permitted by
Section 6.4(d);
 
(d) advances to officers, directors and employees of a Borrower and its
Subsidiaries in an aggregate amount not to exceed $100,000, at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(e) [Reserved];
 
(f)  Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(g) non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with the Disposition of property permitted by this
Agreement, provided that any Oil and Gas Properties received as non-cash
consideration shall comply with Section 6.3(d); and any Equity Interests
received as non-cash consideration shall comply with Section 6.8 and the
provision to this Section 6.4; and
 
(h) Investments listed on Schedule 6.4 as of the Effective Date;
 
provided (i) that any Investment that when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (ii) Investment in a Borrower through redemptions,
purchases, acquisitions or other retirements of Equity Interests in such
Borrower shall only be permitted to the extent constituting a Restricted Payment
permitted by Section 6.6.
 
SECTION 6.5                                Marketing Activities. Each Borrower
will not, and will not permit any of its Subsidiaries to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (a) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their Oil and Gas Properties comprising proved
reserves during the period of such contract, (b) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from Oil and Gas
Properties comprising proved reserves of third parties during the period of such
contract associated with the Oil and Gas Properties of any Borrower and its
Subsidiaries that such Borrower or one of its Subsidiaries has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business, and
(c) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (i) that have generally offsetting provisions (i.e., corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (ii) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.
 
SECTION 6.6                                Restricted Payments. Each Borrower
shall not, and shall not permit any Subsidiary to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except (a) each
Borrower may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of Equity Interests (other than Disqualified
Equity Interests), (b) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, and (c) the Yuma Energy may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of Yuma Energy and its Subsidiaries in an
aggregate amount not exceeding $500,000 per calendar year.
 
 
31

 
 
SECTION 6.7                                Transactions with Affiliates. Each
Borrower shall not, and shall not permit any Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to such
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among any Borrower and its
Wholly-Owned Subsidiaries not involving any other Affiliate, and (c) any
Restricted Payment permitted by Section 6.6.
 
SECTION 6.8                                           Changes in Nature of
Business; Nature of Business; International Operations. Neither any Borrower nor
any Subsidiary will allow any material change to be made in the character of its
business as an independent oil and gas exploration and production company doing
business within the geographical boundaries of the United States (including the
offshore area adjacent thereto). From and after the date hereof, the Borrower
and its Subsidiaries will not acquire or make any other expenditure (whether
such expenditure is capital, operating or otherwise) in or related to, any Oil
and Gas Properties or businesses not located within the geographical boundaries
of the United States or in the offshore area adjacent thereto. Notwithstanding
anything herein to the contrary, in no event shall any Borrower or any
Subsidiary, create, acquire or own any interest in (i) any Subsidiary organized
under the laws of any jurisdiction other than jurisdictions within the United
States, (ii) any foreign joint venture or (iii) any Subsidiary other than a
Wholly-Owned Subsidiary.
 
SECTION 6.9                                           Restrictive Agreements.
Each Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property, (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its Equity
Interests or to make or repay loans or advances to any Borrower or any other
Subsidiary or to Guarantee Indebtedness of any Borrower or any other Subsidiary
or transfer any of its properties to the Loan Party or (c) the ability of the
Loan Party to amend or otherwise modify this Agreement or any other Loan
Document; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by Applicable Law or by the Loan Documents, (iii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.9 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
 
SECTION 6.10                                Restriction of Amendments to Certain
Documents. Each Borrower shall not, and shall not permit any Subsidiary to,
amend or otherwise modify, or waive any rights under, its Organization Documents
if any such amendment, modification or waiver could reasonably be expected to be
adverse to the interests of the Administrative Agent, or the Lender.
 
SECTION 6.11                                Limitation on Leases. Neither any
Borrower nor any Subsidiary will create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases and leases of Hydrocarbon
Interests), under leases or lease agreements that would cause the aggregate
amount of all payments made by the Borrowers and the Subsidiaries pursuant to
all such leases or lease agreements, including any residual payments at the end
of any lease, to exceed $1,000,000 in any period of twelve consecutive calendar
months during the life of such leases.
 
SECTION 6.12                                Gas Imbalances, Take-or-Pay or Other
Prepayments. Each Borrower will not, and will not permit any Subsidiary to,
allow gas imbalances, take-or-pay or other prepayments (including pursuant to an
Advance Payment Contract) with respect to the Oil and Gas Properties of any
Borrower or any Subsidiary that would require such Borrower or such Subsidiary
to deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor.
 
SECTION 6.13                                Additional Deposit Accounts. From
and after the Effective Date, each Borrower shall not, and shall not permit any
of its Subsidiaries to, open, establish or maintain any operating, revenue,
collection or other deposit accounts (other than Excluded Accounts) with any
depositary bank other than those depositary banks with whom such Borrower or
such Subsidiary maintains its deposit accounts on and as of the Effective Date
unless (a) the Administrative Agent shall have consented in writing to the
opening or establishment of a new deposit account and (b) when requested by the
Administrative Agent, such new deposit account shall be, concurrently with its
opening or establishment, subject to the Administrative Agent’s control pursuant
to a Control Agreement.
 
 
32

 
 
ARTICLE VII
 
Events of Default
 
SECTION 7.1                                           Events of Default. If any
of the following events (“Events of Default”) shall occur:
 
(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Loan when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
 
(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.1(a)) payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three (3) Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any other Loan Party in or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect or misleading in any
material respect when made or deemed made;
 
(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.2(a), 5.3 (with respect to the existence of the
Loan Party), 5.8, 5.10 or in Article VI;
 
(e) any Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Section
7.1), and such failure shall continue unremedied for a period of thirty (30)
days after the earlier of (x) notice thereof from the Administrative Agent to
the Borrowing Agent (which notice will be given at the request of the Lender)
and (y) the date a Responsible Officer of any Borrower or such other Loan Party
had actual knowledge of such failure;
 
(f) any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
 
(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, or require cash collateral in
respect thereof, prior to its scheduled maturity or (in the case of any Material
Indebtedness constituting a Guarantee) to become payable or require cash
collateral in respect thereof; provided that this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such voluntary
sale or transfer is permitted under this Agreement;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(i) any Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 7.1(h) of this Article, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(j) any Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against any Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Borrower or any Subsidiary to enforce any such
judgment;
 
(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Borrower, its Subsidiaries or its ERISA Affiliates in an
aggregate amount exceeding $1,000,000;
 
 
33

 
 
(m) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, shall cease to be in
full force and effect; or any Loan Party or any other Person shall contest in
any manner the validity or enforceability of any provision of any Loan Document;
or any Loan Party shall deny that it has any or further liability or obligation
under any Loan Document, or shall purport to revoke, terminate or rescind any
provision of any Loan Document; or any Lien securing any Obligation shall, in
whole or in part, fail to be a perfected Lien having first priority (subject
only to such other Liens permitted to have priority over it pursuant to the Loan
Documents);
 
(n) a Change in Control shall occur; or
 
(o) the failure of all of the Restructuring Transactions (as defined in the
Restructuring Agreement), including the Note Exchange and the COD Amendment
(each as defined in the Restructuring Agreement), to be consummated and made
effective on or before September 30, 2020 unless such transactions have been
waived in accordance with the Restructuring Agreement;
 
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section 7.1), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Lender shall, by notice to the Borrowing Agent, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments (if not theretofore terminated) shall
terminate immediately, (ii) foreclose on the Collateral and (iii) accelerate and
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Borrower; and in case of any
event with respect to any Borrower described in clause (h) or (i) of this
Section 7.1, the Commitments (if not theretofore terminated) shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations of each Borrower and the
other Loan Parties accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Borrower. In addition, the Administrative
Agent may also exercise on behalf of itself and the Lender all other rights and
remedies available to it and the Lender under the Loan Documents or applicable
law.
 
SECTION 7.2                                Application of Proceeds. After the
exercise of remedies provided for in Section 7.1 (or after the Commitments have
automatically terminated and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations of
each Borrower accrued hereunder, have automatically become due and payable under
Section 7.1), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:
 
 FIRST, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent incident to the enforcement
of any Loan Document and amounts payable under Section 2.8) payable to the
Administrative Agent (or to the trustee under any Mortgages) in its capacity as
such;
 
SECOND, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lender (including fees, charges and disbursements of counsel to the Lender;
 
THIRD, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations;
 
FOURTH, the unpaid principal of the Loans;
 
FIFTH, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or other Loan Party entitled thereto or as otherwise required
by Applicable Law.
 
 
34

 
 
ARTICLE VIII
 
The Administrative Agent
 
SECTION 8.1                                Appointment and Authority. The Lender
hereby irrevocably affirms its appointment of YE to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lender, and neither any Borrower nor any other Loan
Party shall have any rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligation arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
SECTION 8.2                                Rights as the Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as the Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, any Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lender.
 
SECTION 8.3                                Exculpatory Provisions.
 
(a)           The Administrative Agent, solely in its capacity as Administrative
Agent, shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary power, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Lender (or such other
number or percentage of the Lender as shall be expressly provided for herein or
in the other Loan Documents); provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
the Loan Document or Applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law; and
 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Lender or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrowing Agent, or the Lender.
 
(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, the performance or observance
of any covenant, agreement or other term or condition set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
 
35

 
 
SECTION 8.4                                Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
SECTION 8.5                                [Reserved].
 
SECTION 8.6                                Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lender and the Borrowers. Upon receipt of any such notice of
resignation, the Lender shall have the right, in consultation with the Borrowing
Agent, to appoint a successor. If no such successor shall have been so appointed
by the Lender and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Lender) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
 
(b) [Reserved].
 
(c) With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lender under the
Loan Document, the retiring Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments owed to the retiring Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to Lender directly,
until such time, if any, as the Lender appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowing Agent and such successor. After the retiring
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any action taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
SECTION 8.7                                Non-Reliance on Administrative Agent.
Lender acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or securities.
Lender represents that it has, independently and without reliance upon the
Administrative Agent or its Related Parties and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning any Borrower and its
respective Affiliates) as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any of its Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
 
SECTION 8.8                                [Reserved].
 
SECTION 8.9                                Enforcement. Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Party shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.1 for the
benefit of all the Lender; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Lender from
exercising the rights and remedies that inure to its benefit hereunder and under
the other Loan Documents, (c) the Lender from enforcing its right to payment
when due of the principal of and interest on its Loans, fees and other amounts
owing to the Lender under the Loan Documents, (d) the Lender from exercising
setoff rights in accordance with Section 9.8 or (e) the Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to the Loan Party under any Debtor Relief Law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Lender shall have the rights otherwise ascribed to the Administrative Agent
pursuant to this Article VIII and (ii) in addition to the matters set forth in
clauses (b), (c) , (d) and (e) of the preceding proviso, the Lender may enforce
any rights and remedies available to it.
 
 
36

 
 
SECTION 8.10                                Administrative Agent May File Proofs
of Claim. In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to the Loan Party, the Administrative
Agent (irrespective of whether the principal of the Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowing
Agent) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lender and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lender and the Administrative
Agent under Section 9.3) allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
the Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lender, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 9.3.
 
SECTION 8.11                                Collateral and Guaranty Matters. The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of any Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by the Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lender for any failure to monitor or maintain any portion of
the Collateral.
 
SECTION 8.12                                [Reserved].
 
SECTION 8.13                                Credit Bidding. The Administrative
Agent, on behalf of itself and the Secured Parties, shall have the right, at the
direction of the Lender, to credit bid and purchase for the benefit of the
Administrative Agent and the Secured Parties all or any portion of Collateral at
any sale thereof conducted by the Administrative Agent under the provisions of
the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with Legal Requirements.
 
 
37

 
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.1                                           Notices; Effectiveness;
Electronic Communication.
 
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by telecopy or (if arrangements for doing so
have been approved by the Administrative Agent) electronic communication as
follows:
 
(i) if to the Borrowing Agent, on behalf of any Borrower, to it at 1177 West
Loop South, Suite 1825, Houston, Texas 77027, Attention of Anthony C. Schnur
(Telecopy No. 713-968-7016; Telephone No. 713-768-7068; E-mail:
tschnur@yumacompanies.com; or
 
(ii) if to the Administrative Agent or the Lender, to YE Investment LLC at 10250
Constellation Blvd, Suite 2300, Los Angeles, California 90067, Attention of
Willem Mesdag (Telecopy No. 310-432-0200; Telephone 310-432-0201, E-mail:
wmesdag@redmtncap.com).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopy shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
 
(b)  Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrowing Agent may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(c) Change of Address, etc. Any party hereto may change its address, telecopy
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.
 
SECTION 9.2                                Waivers; Amendments.
 
(a)           No failure or delay by the Administrative Agent or the Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Lender
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by clause (b) of this Section 9.2,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.
 
(b)  No Loan Document nor any provision thereof may be waived, amended or
modified except, by an agreement in writing entered into with the consent of the
Lender.
 
(c) Notwithstanding anything to the contrary contained in any Loan Document, the
Administrative Agent and the Borrowers may amend, modify or supplement the Loan
Document without the consent of the Lender in order to (i) correct, amend, cure
or resolve any ambiguity, omission, defect, typographical error, inconsistency
or other manifest error therein that is not adverse to the Lender, (ii) add a
guarantor or collateral or otherwise enhance the rights and benefits of the
Lender, (iii) make administrative or operational changes not adverse to the
Lender or (iv) adhere to any local Governmental Requirement or advice of local
counsel.
 
 
38

 
 
SECTION 9.3                                           Expenses; Indemnity;
Damage Waiver.
 
(a)           Costs and Expenses. The Borrowing Agent, on behalf of each
Borrower, shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendment, modification or waiver of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all out-of-pocket expenses incurred by the
Administrative Agent, or the Lender (including the fees, charges and
disbursements of any counsel or any financial advisor for the Administrative
Agent or the Lender), incurred during any workout, restructuring or negotiations
in respect thereof, or in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 9.3 or (B) in connection with the Loan,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans, whether before or after
the occurrence of an Event of Default.
 
(b)           Indemnification by each Borrower. Each Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), the Lender, and each
Related Party of each of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel or any financial advisor for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and disbursements for counsel, incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including any Borrower or any other Loan Party)
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) the Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any Subsidiary, or any Environmental Liability related in any way to
any Borrower or any Subsidiary or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; and such indemnity shall extend to each
Indemnitee notwithstanding the sole or concurrent negligence of every kind or
character whatsoever, whether active or passive, whether an affirmative act or
an omission, including all types of negligent conduct identified in the
Restatement (Second) of Torts of one or more of the Indemnitees or by reason of
strict liability imposed without fault on any one or more of the Indemnitees;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 9.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, liabilities and related expenses arising from
any non-Tax claim.
 
(c)           Reimbursement by Lender. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section 9.3 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Lender or any Related Party of any of the foregoing, the Lender
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such unpaid amount (including any such unpaid
amount in respect of a claim asserted by the Lender).
 
(d)           Waiver of Consequential Damages, etc. To the fullest extent
permitted by Applicable Law, each Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for indirect,
special, punitive, consequential or exemplary damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, the Loan, or
the use of the proceeds thereof. No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e)           Payments. All amounts due under this Section 9.3 shall be payable
not later three (3) Business Days after demand therefor.
 
(f)           Survival. Each party’s obligations under this Section 9.3 shall
survive the termination of the Loan Documents and payment of the other
Obligations.
 
SECTION 9.4                                           Successors and Assigns.
 
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and the Lender, and the Lender may
not assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of clause (b) of
this Section 9.4, or (ii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (e) of this Section 9.4 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lender. The Lender (“Assigning Lender”) may at any time
assign to one or more assignees (“New Lender”) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it).
 
From and after the effective date specified by Lender, the assignee thereunder
shall be a party to this Agreement and shall have the rights and obligations of
the Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned, be released from its obligations under this
Agreement but shall continue to be entitled to the benefits of Section 9.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.
 
(c) [Reserved].
 
(d) [Reserved].
 
 
39

 
 
(e) Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of the Lender, and this Section 9.4 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.
 
(f) [Reserved].
 
SECTION 9.5                                Survival. All covenants, agreements,
representations and warranties made by each Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of the Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or the
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.8 and 9.3 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Obligations, or the termination of
this Agreement or any provision hereof.
 
SECTION 9.6                                           Counterparts; Integration;
Effectiveness; Electronic Execution.
 
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
SECTION 9.7                                Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
SECTION 9.8                                           Right of Setoff.
 
(a) If an Event of Default shall have occurred and be continuing, the Lender and
its Affiliates are hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by Applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held, and other obligations (in whatever currency) at any time
owing, by the Lender, the Lender or any such Affiliate, to or for the credit or
the account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent. The rights of
the Lender and its Affiliates under this Section 9.8 are in addition to other
rights and remedies (including other rights of setoff) that the Lender or its
Affiliates may have. The Lender agrees to notify the Borrowing Agent and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
(b) [Reserved].
 
 
40

 
 
SECTION 9.9                                           Governing Law;
Jurisdiction; Etc.
 
(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
 
(b) Jurisdiction. Each Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Lender or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and agrees that all claims in respect of any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Nothing
in this Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, or the Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower, any other Loan Party or their properties in the courts of any
jurisdiction.
 
(c) Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in clause (b) of this Section 9.9. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
 
SECTION 9.10                                Waiver of Jury Trial. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10.
 
SECTION 9.11                                Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
 
SECTION 9.12                                Treatment of Certain Information;
Confidentiality.
 
Each of the Administrative Agent and the Lender agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed:
 
(a)           to its Affiliates and to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential);
 
(b)           to the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners);
 
(c)           to the extent required by Applicable Law or by any subpoena or
similar legal process;
 
(d)           to any other Party hereto;
 
(e)           in connection with the exercise of any remedy hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
 
(f)           subject to an agreement containing provisions substantially the
same as those of this Section 9.12, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement;
 
 
41

 
 
(g)           on a confidential basis to the Lender’s or the Administrative
Agent’s, the Lender’s or such other Agent’s attorneys, advisors, financial or
business consultants, accountants, independent auditors, trustees or Affiliates,
in each case who need to know such information in connection with the
administration of the Loan Documents;
 
(h)           with the consent of the Borrowing Agent;
 
(i)           to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 9.12 or (y) becomes available
to the Administrative Agent, the Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than any Borrower or any Subsidiary
or
 
(j)           to any Person with (or through) whom it enters into (or may
potentially enter into), whether directly or indirectly, any transaction under
which payments are to be made or may be made by reference to, one or more Loan
Documents and/or one or more Loan Parties and to any of that Person’s
Affiliates, related funds, representatives and professional advisers. In
addition, the Administrative Agent and the Lender may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lender in connection with the administration of
this Agreement, the other Loan Documents and the Commitments. For purposes of
this Article, “Information” means all information received from any Borrower or
any Subsidiary relating to any Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, the Lender on a nonconfidential basis prior to disclosure
by any Borrower or any Subsidiary; provided that, in the case of information
received from any Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
SECTION 9.13                                Interest Rate Limitation
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to the Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under Applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with Applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section 9.13 shall be
cumulated and the interest and Charges payable to the Lender in respect of other
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by the Lender.
 
SECTION 9.14                                [Reserved].
 
SECTION 9.15                                Flood Insurance Provisions.
Notwithstanding any provision in this Agreement or any other Loan Document to
the contrary, in no event is any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) included in the definition of “Mortgaged
Property” and no Building or Manufactured (Mobile) Home is hereby encumbered by
this Agreement or any other Loan Document. As used herein, “Flood Insurance
Regulations” means (a) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (b) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time and
(d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.
 
SECTION 9.16                                [Reserved].
 
SECTION 9.17                                Final Agreement of the Parties. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THIS AGREEMENT AMENDS AND RESTATES IN
ITS ENTIRETY THE EXISTING AGREEMENTS.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
42

 
 
ARTICLE X
 
Borrowing Agency
 
SECTION 10.1                                Borrowing Agency Provisions. Each
Borrower hereby irrevocably designates Borrowing Agent to be its attorney and
agent and in such capacity to (i) borrow, (ii) sign and endorse notes, (iii)
make elections regarding interest rates, and (iv) otherwise take action under
and in connection with this Agreement and the Loan Documents, all on behalf of
and in the name of such Borrower or Borrowers, and hereby authorizes the
Administrative Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
 
SECTION 10.2                                Waiver of Subrogation. Each Borrower
expressly waives any and all rights of subrogation, reimbursement, indemnity,
exoneration, contribution of any other claim that such Borrower may now or
hereafter have against the other Borrowers or any other Person directly or
contingently liable for the Obligations hereunder, or against or with respect to
any other Borrowers’ property (including any property that is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.
 
 
43

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWERS
 

 
YUMA ENERGY, INC.
 
 
 
 
 
Date: December 2, 2019

By:  
/s/ Anthony C. Schnur
 
 
 
Anthony C. Schnur
 
 
 
Interim Chief Executive Officer, Interim Chief Financial Officer and Chief
Restructuring Officer
 

 

 
YUMA EXPLORATION AND PRODUCTION COMPANY, INC.
 
 
 
 
 
Date: December 2, 2019

By:  
/s/ Anthony C. Schnur
 
 
 
Anthony C. Schnur
 
 
 
Interim Chief Executive Officer, Interim Chief Financial Officer and Chief
Restructuring Officer
 

 
 

 
PYRAMID OIL LLC
 
 
 
 
 
Date: December 2, 2019

By:  
/s/ Anthony C. Schnur
 
 
 
Anthony C. Schnur
 
 
 
Interim Chief Executive Officer, Interim Chief Financial Officer and Chief
Restructuring Officer
 

 
 

 
DAVIS PETROLEUM CORP.
 
 
 
 
 
Date: December 2, 2019

By:  
/s/ Anthony C. Schnur
 
 
 
Anthony C. Schnur
 
 
 
Interim Chief Executive Officer, Interim Chief Financial Officer and Chief
Restructuring Officer
 

 
ADMINISTRATIVE AGENT AND LENDER
 

 
YE INVESTMENT LLC
By: Red Mountain Capital Partners, LLC, its Managing Member 

 
 
 
 
 
Date: December 2, 2019

By:  
/s/  Willem Mesdag
 
 
 
Willem Mesdag  
 
 
 
Managing Partner
 

 
 
 
44
